Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 1 of 74




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No. 17-cv-02194-KLM

 MARK JANNY,

       Plaintiff,

 v.

 TIM PALMER, Captain, Larimer County Jail, in his individual capacity,
 MR. RAMIREZ, Lieutenant, Larimer County Jail, in his individual capacity,
 JOSH BELINDER, Lieutenant, Larimer County Jail, in his individual capacity,
 MR. BERGLUND, Sergeant, Larimer County Jail, in his individual capacity,
 MS. PALORANTA, Sergeant, Larimer County Jail, in her individual capacity,
 MR. HARTEKER, Sergeant, Larimer County Jail, in his individual capacity,
 MR. SMOYER, Sergeant, Larimer County Jail, in his individual capacity,
 MR. SAULTS, Sergeant, Larimer County Jail, in his individual capacity,
 MR. LALICKER, Sergeant, Larimer County Jail, in his individual capacity,
 MR. PERANTEAUX, Sergeant, Larimer County Jail, in his individual capacity,
 MR. MEEKS, Corporal, Larimer County Jail, in his individual capacity,
 MR. BURCH, Corporal, Larimer County Jail, in his individual capacity,
 MS. WULFERT, Corporal, Larimer County Jail, in his individual capacity,
 MR. VILLARREAL, Corporal, Larimer County Jail, in his individual capacity,
 MS. MAHONEY, Corporal, Larimer County Jail, in her individual capacity,
 MR. BROWN, Corporal (logistics), Larimer County Jail, in his individual capacity,
 MS. GEE, Deputy, Larimer County Jail, in her individual capacity,
 JUSTIN SMITH, Larimer County Sheriff, in his individual and official capacity,
 ATTORNEY DOE, Larimer County Attorney Office, in their individual capacity,
 THE MUNICIPALITY OF LARIMER COUNTY,
 LARIMER COUNTY DEPUTIES 1-100, in their individual capacities, and
 JAIL SUPERVISORS 1-20, in their individual capacities,

      Defendants.
 _____________________________________________________________________

                                 ORDER
 _____________________________________________________________________
 ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Defendants’ Motion for Summary Judgment




                                            -1-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 2 of 74




 [#144]1 (the “Motion”).2 Plaintiff, who is proceeding pro se,3 filed a Response [#152] to the

 Motion, and Defendants filed a Reply [#155]. The Court has reviewed the briefs, the entire

 case file, and the applicable law, and is sufficiently advised in the premises. For the

 reasons set forth below, the Motion [#144] is GRANTED in part and DENIED in part.

                                     I. Summary of the Case4

        The majority of evidence underlying Plaintiff’s ten remaining claims is discussed in

 connection with each claim in the Analysis below, and the Court here only addresses a few

 general points underlying the case. Plaintiff is an inmate currently incarcerated by the

 Colorado Department of Corrections (“CDOC”) at Colorado State Penitentiary (“CSP”).

 However, at all times relevant to this lawsuit, he was held at the Larimer County Jail

 (“LCJ”), first as a pretrial detainee starting on February 8, 2016, and then as a convicted


        1
          “[#144]” is an example of the convention the Court uses to identify the docket number
 assigned to a specific paper by the Court’s case management and electronic case filing system
 (CM/ECF). This convention is used throughout this Order.
        2
           The parties have consented to proceed before the undersigned for all proceedings
 pursuant to 28 U.S.C. § 636(c) and D.C.COLO.LCivR 40.1(c). See Order [#133].
        3
           The Court must construe liberally the filings of pro se litigants. See Haines v. Kerner, 404
 U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the
 Court should not be the pro se litigant’s advocate, nor should the Court “supply additional factual
 allegations to round out [the pro se litigant’s] complaint or construct a legal theory on [his] behalf.”
 Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citing Hall, 935 F.2d at 1110).
 In addition, pro se litigants must follow the same procedural rules that govern other litigants.
 Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994).
        4
           The Court construes the evidence in a light most favorable to Plaintiff as the nonmovant
 here. Ellis v. J.R.’s Country Stores, Inc., 779 F.3d 1184, 1186 (10th Cir. 2015) (“We . . . recit[e] all
 summary-judgment evidence in the light most favorable to . . . the nonmovant.”). To the extent facts
 are explicitly undisputed by the parties, the Court cites to the briefs. The Court also notes here that,
 pursuant to 28 U.S.C. § 1746, Plaintiff swore to his Amended Complaint [#46] under penalty of
 perjury, and therefore this document may be treated as an affidavit and used as evidence on a
 motion for summary judgment. Green v. Branson, 108 F.3d 1296, 1301 n.1 (10th Cir. 1997);
 Pacheco v. Timme, No. 11-cv-02530-RM-KLM, 2014 WL 2442111, at *4 n.2 (D. Colo. May 30,
 2014).

                                                   -2-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 3 of 74




 prisoner starting on July 27, 2017, through the time of his transfer to another facility on

 September 20, 2017.

        Plaintiff was arrested and briefly detained at the LCJ in early October 2015 for a

 parole violation. Motion [#144] at 8; Response [#152] at 3. Plaintiff was again arrested and

 booked into the LCJ on February 8, 2016, on two outstanding felony warrants for

 aggravated robbery. Motion [#144] at 7-8; Response [#152] at 3. Plaintiff was convicted

 by a jury on July 27, 2017, sentenced on September 18, 2017, and transferred to a CDOC

 facility on September 20, 2017. Motion [#144] at 7-8; Response [#152] at 3; see also Defs.’

 Ex. A [#144-1]. Plaintiff submitted roughly 200-300 grievances and appeals during his stay

 at the LCJ between February 8, 2016, and September 20, 2017. Motion [#144] at 12;

 Response [#152] at 7.

        Ten claims remain in this lawsuit.5 However, the precise legal basis for each of

 these claims is often unclear and/or asserted under a variety of constitutional amendments,

 including the First, Fourth, Fifth, Eighth, and Fourteenth Amendments, and/or state laws.

 Further, it is often unclear against which of the many named Defendants a given aspect of

 a claim is asserted. This issue is compounded by the fact, as further discussed below, that

 Plaintiff appears to have abandoned certain aspects of certain claims without explicitly

 saying so. Regardless, the Court has done its utmost to determine which aspects of

 Plaintiff’s Amended Complaint [#46] remain at issue at this stage of the lawsuit based on

 a liberal reading of Plaintiff’s Response [#152, #152-1] in conjunction with Defendants’

 understanding of the remaining claims and the Court’s own reading of the Amended



        5
            Claims Five and Seven were dismissed on October 11, 2019. See Minute Order [#151].

                                               -3-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 4 of 74




 Complaint [#46].

        As relief, Plaintiff seeks nominal, compensatory, and punitive damages as well as

 declaratory relief and various injunctions against the Municipality of Larimer County (or,

 alternatively, Defendant Justin Smith in his official capacity as Larimer County Sheriff) to

 direct the LCJ to take, or refrain from taking, various actions. Am. Compl. [#46] at 111-13.

 In the present Motion [#144], Defendants seek dismissal and/or summary judgment in their

 favor on all claims.

                                   II. Standard of Review

 A.     Fed. R. Civ. P. 12(b)(1)

        Subject matter jurisdiction may be challenged by a party or raised sua sponte by

 the court at any point in the proceeding. See, e.g., Am. Fire & Cas. Co. v. Finn, 341 U.S.

 6, 16-19, (1951); Harris v. Illinois–California Express, Inc., 687 F.2d 1361, 1366 (10th Cir.

 1982); Fed. R. Civ. P. 12(h)(3). Rule 12(b)(1) concerns whether the Court has jurisdiction

 to properly hear the case before it. Dismissal of a federal claim for lack of subject-matter

 jurisdiction “is proper only when the claim is ‘so insubstantial, implausible, foreclosed by

 prior decisions of this Court, or otherwise completely devoid of merit as not to involve a

 federal controversy.’” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998)

 (quoting Oneida Indian Nation v. County of Oneida, 414 U.S. 661, 666 (1974)). Because

 “federal courts are courts of limited jurisdiction,” the Court must have a statutory basis to

 exercise its jurisdiction. Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002); see Fed.

 R. Civ. P. 12(b)(1). Statutes conferring subject-matter jurisdiction on federal courts are to

 be strictly construed. F. & S. Const. Co. v. Jensen, 337 F.2d 160, 161 (10th Cir. 1964).

 “The burden of establishing subject-matter jurisdiction is on the party asserting jurisdiction.”

                                               -4-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 5 of 74




 Id. (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

 B.     Fed. R. Civ. P. 56

        The purpose of a motion for summary judgment pursuant to Fed. R. Civ. P. 56 is to

 assess whether trial is necessary. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

 Under Fed. R. Civ. P. 56(c), summary judgment shall be granted if “the pleadings, the

 discovery and disclosure materials on file, and any affidavits show that there is no genuine

 issue as to any material fact and that the movant is entitled to judgment as a matter of law.”

 An issue is genuine if the evidence is such that a reasonable jury could resolve the issue

 in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 277 U.S. 242, 248 (1986).

 A fact is material if it might affect the outcome of the case under the governing substantive

 law. Id.

        The burden is on the movant to show the absence of a genuine issue of material

 fact. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670-71 (10th Cir. 1998) (citing Celotex,

 477 U.S. at 323). When the movant does not bear the ultimate burden of persuasion at

 trial, the “movant may make its prima facie demonstration [of the absence of a genuine

 issue of material fact] simply by pointing out to the court a lack of evidence for the

 nonmovant on an essential element of the nonmovant’s claim.” Id. at 671. If the movant

 carries the initial burden of making a prima facie showing of a lack of evidence, the burden

 shifts to the nonmovant to put forth sufficient evidence for each essential element of his

 claim such that a reasonable jury could find in his favor. See Anderson, 277 U.S. at 248;

 Simms v. Okla. ex rel. Dep’t of Mental Health & Substance Abuse Servs., 165 F.3d 1321,

 1326 (10th Cir. 1999). The nonmovant must go beyond the allegations and denials of his

 pleadings and provide admissible evidence, which the Court views in the light most

                                              -5-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 6 of 74




 favorable to him. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Panis v. Mission

 Hills Bank, N.A., 60 F.3d 1486, 1490 (10th Cir. 1995) (citing Celotex, 477 U.S. at 324).

 Conclusory statements based merely on conjecture, speculation, or subjective belief are

 not competent summary judgment evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869,

 875 (10th Cir. 2004).     The nonmoving party’s evidence must be more than “mere

 reargument of [his] case or a denial of an opponent’s allegation” or it will be disregarded.

 See 10B Charles Alan Wright et al., Federal Practice and Procedure § 2738 (4th ed. 2017).

        When ruling on a motion for summary judgment, a court may consider only

 admissible evidence. See Johnson v. Weld Cty., Colo., 594 F.3d 1202, 1209-10 (10th Cir.

 2010). The factual record and reasonable inferences therefrom are viewed in the light most

 favorable to the party opposing summary judgment. Concrete Works, Inc., v. City & Cty.

 of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994). At the summary judgment stage of

 litigation, a plaintiff’s version of the facts must find support in the record. Thomson v. Salt

 Lake Cty., 584 F.3d 1304, 1312 (10th Cir. 2009). “When opposing parties tell two different

 stories, one of which is blatantly contradicted by the record, so that no reasonable jury

 could believe it, a court should not adopt that version of the facts for purposes of ruling on

 a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007); Thomson, 584

 F.3d at 1312.

        Only documents that meet the evidentiary requirements of Fed. R. Civ. P. 56 may

 be considered for purposes of summary judgment. Rule 56(c) provides that:

        (1) A party asserting that a fact cannot be or is genuinely disputed must
        support the assertion by:
               (A) citing to particular parts of materials in the record, including
               depositions, documents, electronically stored information, affidavits or
               declarations, stipulations (including those made for purposes of the

                                               -6-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 7 of 74




                motion only), admissions, interrogatory answers, or other materials[.]
                ...
        (3) Materials Not Cited. The court need consider only the cited materials, but
        it may consider other materials in the record.
        (4) Affidavits or Declarations. An affidavit or declaration used to support or
        oppose a motion must be made on personal knowledge, set out facts that
        would be admissible in evidence, and show that the affiant or declarant is
        competent to testify on the matters stated.

 Fed. R. Civ. P. 56(c)(1)-(4).

                                         III. Analysis

 A.     Fed. R. Civ. P. 12(b)(1): Subject Matter Jurisdiction

        1.     Declaratory Relief

        The Court must sua sponte consider the question of subject matter jurisdiction when

 it comes to the Court’s attention that the Court may lack jurisdiction over a matter.

 McAlester v. United Air Lines, Inc., 851 F.2d 1249, 1252 (10th Cir. 1988); Smith v. Krieger,

 643 F. Supp. 2d 1274, 1293 n.6 (D. Colo. 2009). Accordingly, the Court first considers

 whether it has subject matter jurisdiction over Plaintiff’s request for declaratory relief. See

 Herrara v. Alliant Specialty Ins. Servs., Inc., No. 11-00050-REB-CBS, 2012 WL 959405,

 at *3 (D. Colo. Mar. 21, 2012) (stating that issues of subject matter jurisdiction “must be

 resolved before the court may address other issues presented in the motion”).

        The Declaratory Judgment Act (“DJA”), 28 U.S.C. § 2201, “validly confer[s]

 jurisdiction on federal courts to issue declaratory judgments in appropriate cases.”

 Calderon v. Ashmus, 523 U.S. 740, 745 (1998). The DJA explicitly incorporates the case

 or controversy requirement of the Constitution by stating: “In a case of actual controversy

 within its jurisdiction, . . . any court of the United States . . . may declare the rights and

 other legal relations of any interested party seeking such declaration.” 28 U.S.C. §


                                               -7-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 8 of 74




 2201(a). The Court therefore considers the issue of jurisdiction pursuant to Rule 12(b)(1)

 with respect to Plaintiff’s request for declaratory judgment. See, e.g., Van Deelen v.

 Fairchild, No. 05-2017, 2005 WL 3263885, at *7 (D. Kan. Dec. 1, 2005).

        “Where a plaintiff seeks both an injunction and declaratory relief, the district court

 has a duty to decide the appropriateness and the merits of the declaratory request

 irrespective of its conclusion as to the propriety of the issuance of an injunction.” Jordan

 v. Sosa, 654 F.3d 1012, 1025 (10th Cir. 2011) (internal quotations omitted) (quoting Super

 Tire Eng’g Co. v. McCorckle, 416 U.S. 115, 121 (1974)). “It is well established that what

 makes a declaratory judgment action a proper judicial resolution of a case or controversy

 rather than an advisory opinion is the settling of some dispute which affects the behavior

 of the defendant toward the plaintiff.” Id. (citations omitted). In other words, “where a

 plaintiff seeks a declaratory judgment against his opponent, he must assert a claim for relief

 that, if granted, would affect the behavior of the particular parties listed in his complaint.”

 Id.

        To establish that a case or controversy exists, Plaintiff must demonstrate that the

 controversy is: (1) definite, concrete, and touches on the legal relations of the parties, and

 (2) sufficiently immediate and real. Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240-41

 (1937); Md. Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941). In short, “[t]he

 ultimate question is whether declaratory relief will have some effect in the real world.” Van

 Deelen, 2005 WL 3263885, at *7 (citing Citizens for Responsible Gov’t State Political Action

 Comm. v. Davidson, 236 F.3d 1174, 1182 (10th Cir. 2000)). The mere fact that Plaintiff’s

 requested relief would give Plaintiff the satisfaction that he was wronged in the past does

 not create an actual, live controversy. Id. (citing Bauchman v. West High Sch., 132 F.3d

                                               -8-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 9 of 74




 542, 548-49 (10th Cir. 1997) (holding that the case or controversy requirement was not met

 because the plaintiff’s requested declaratory relief was moot)). Further, “[e]ven if subject

 matter jurisdiction exists, the Court has unique and substantial discretion to determine the

 propriety of declaratory judgment[.]” Id. (citing Exec. Risk Indem. Inc. v. Sprint Corp., 282

 F. Supp. 2d 1196, 1202 (D. Kan. 2003)).

        Plaintiff seeks a declaratory judgment holding that “the acts and omissions described

 herein violated [Plaintiff’s] rights under the constitution and laws of the United States.” Am.

 Compl. [#46] at 111. Thus, Plaintiff seeks a declaration that his constitutional rights were

 violated by Defendants. If the Court were to grant his request, the declaratory judgment

 would not “affect[ ] the behavior of [D]efendant[s] toward [P]laintiff,” because Defendants

 would not be required to take any action. See Rhodes v. Stewart, 488 U.S. 1, 4 (1988).

 In other words, Plaintiff is seeking a retrospective opinion that Defendants wrongly harmed

 him, which is an impermissible use of a declaratory judgment. See Ashcroft v. Mattis, 431

 U.S. 171, 172 (1977) (holding that a claim for declaratory relief was moot where the

 “primary claim of a present interest in the controversy is that [the plaintiff] will obtain

 emotional satisfaction from [the] ruling”); Green v. Branson, 108 F.3d 1296, 1299 (10th Cir.

 1997) (“This ‘legal interest’ must be more than simply the satisfaction of a declaration that

 a person was wronged.”). Thus, the Court finds that there is no case or controversy with

 regard to Plaintiff’s requested declaratory relief regarding past alleged wrongs.

        Accordingly, Plaintiff’s request for declaratory relief is dismissed without prejudice

 for lack of subject matter jurisdiction. See Brereton v. Bountiful City Corp., 434 F.3d 1213,

 1216-17 (10th Cir. 2006) (recognizing established rule that “where the district court

 dismisses for lack of jurisdiction . . . , the dismissal must be without prejudice” because a

                                               -9-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 10 of 74




 court without jurisdiction lacks power “to make any determination of the merits of the

 underlying claim”).

       2.     Injunctive Relief

       Plaintiff seeks extensive injunctive relief in connection with LCJ’s practices and

 policies. Am. Compl. [#46] at 111-13. Specifically, he asks for “[a] preliminary and

 permanent injunction ordering the municipality of Larimer County to order the Larimer

 County Jail” and/or its employees:

       (1) to allow inmates the minimum procedural due process . . . when being
       placed on administrative segregation or red tag status. Also to replace the
       ad seg behavioral mark level up system with one that will not allow deputies
       to arbitrarily and subjectively stop inmates from progressing on ad seg.
       Something as easy as to not be found guilty of any disciplinary write ups in
       a week to level up. Also change the policy of not allowing inmates on ad seg
       to progress if they have demanded a due process hearing for ad seg or
       punitive seg. The hearings before were held during the same shift as the
       alleged behavior violation. Also before every red tag review confront an
       inmate with any report that may be used against them and give them a
       chance to make a statement on their behalf;

       (2) to allow inmates with [Alternative Defense Counsel (“ADC”)] lawyers to
       call their attorneys for free like an inmate with a public defender can. The
       ADC lawyers are registered with the court as are their work phone numbers;

       (3) [to] overhaul the legal resource policies to ensure effectiveness,
       adequacy, and availability to fulfill the requirements of Bounds v. Smith, 430
       U.S. 817 (1977). Specifically the jail needs . . . more legal kiosks or
       computers to access LEXIS (the current system they employ) and “pro se
       computer” in every housing area . . . . The jail needs to “hire” inmate clerks
       to assist inmates who are ignorant or illiterate but would like to access the
       courts. The jail needs to allow inmates to create and print legal documents
       and to make legal copies despite whether an inmate is indigent or not. The
       jail must adjust the price of copies from 50 cents a page to 15 cents a page.
       The jail must provide a way to save documents they are creating
       electronically. The jail must allow inmates to assist each other when
       accessing the courts;

       (4) to allow inmates to assist each other in preparing legal work including
       having legal papers of another inmates [sic] in an inmates [sic] cell;

                                           -10-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 11 of 74




        (5) to not use K-9 units in cell extractions or to physical[ly] hurt or threaten
        inmates in any way. The only reason K-9 units may only be used in the jail
        is to utilize the K-9 units [sic] sense of smell to search for contraband (drugs,
        electronic devices, explosives, etc.);

        (6) to never enact a punishment or behavior plan that violates an inmates
        [sic] constitutional rights;

        (7) to train, educate and test all of its employees in regard to inmate
        constitutional civil rights;

        (8) [to] allow inmates to wear socks or be barefoot while exercising in the
        outdoor rec area or provide safe footwear to run in;

        (9) to stop retaliation in any form including special “facility need” housing
        assignments for accessing the courts, utilizing the grievance system, and
        assisting other inmates [to] do the same;

        (10) to allow inmates the minimum procedural due process . . . for
        disciplinary violations that can be punished with lockdown or can affect an
        inmates [sic] inmate worker status and thus good time (all disciplinary
        violations); and

        (11) to not put [Plaintiff] on red tag, ad seg or any other punitive status if and
        when [he] return[s] to the jail upon any future appellate decision based on
        events covered in this lawsuit. This injunction would not cover actions in my
        future that would place me on red tag or ad seg.

 Id.

        Mootness is an issue of subject matter jurisdiction, which can be raised at any stage

 of the proceedings. Kennedy v. Lubar, 273 F.3d 1293, 1301-02 (10th Cir. 2001). “Article

 III’s requirement that federal courts adjudicate only cases and controversies necessitates

 that courts decline to exercise jurisdiction where the award of any requested relief would

 be moot—i.e. where the controversy is no longer live and ongoing.” Front Range Equine

 Rescue v. Vilsack, 782 F.3d 565, 568 (10th Cir. 2015) (internal quotation marks omitted).

 “A case is moot . . . where the relief sought can no longer be given or is no longer needed.”


                                              -11-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 12 of 74




 Id. (internal quotation marks omitted).

        Plaintiff’s requests for injunctive relief are moot because Plaintiff has moved from

 LCJ to a different facility, i.e., CSP, a state prison operated by CDOC. See Notices [#11,

 #43, #104]. “When a prisoner files suit against prison officials who work in the institution

 in which he is incarcerated, seeking declaratory and injunctive relief on the basis of alleged

 wrongful conduct by those officials, and then that prisoner is subsequently transferred to

 another prison or released from the prison system, courts are presented with a question

 of possible mootness.” Jordan, 654 F.3d at 1027. When a prisoner’s claims relate solely

 to the conditions of confinement at the penal institution at which the prisoner was previously

 incarcerated, courts are unable to provide the prisoner with effective relief, because the

 transfer or release indicates the end of the alleged deprivation. Id. Here, Plaintiff only

 requests injunctive relief from his original place of incarceration, and there is no indication

 that the conditions at his current penal institution are depriving him of the rights for which

 he seeks injunctive relief in his Amended Complaint [#46].

        In addition, the Court notes that LCJ, the facility at issue in this lawsuit, is not a

 facility operated by CDOC, which operates Plaintiff’s current facility, CSP. Courts are

 disinclined to declare a prisoner’s injunctive claims moot if the lawsuit challenges policies

 in place throughout a prison system, even when a prisoner is transferred to another prison

 in that system. Jordan, 654 F.3d at 1028. Here, however, LCJ is not a prison within the

 CDOC system, and therefore, the policies have not followed Plaintiff to CSP.

        Having found that Plaintiff's request for injunctive relief is moot, the Court next

 examines whether any exception to the mootness doctrine applies. Plaintiff responds to

 Defendants’ mootness argument by asserting that he could be transferred back to LCJ at

                                              -12-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 13 of 74




 any time if his various appeals and other lawsuits are resolved in his favor. Response

 [#152-1] at 22-24. Thus, he places the second exception to the mootness doctrine at issue,

 i.e., that the wrongs he has alleged are capable of repetition yet evading review. Plaintiff

 bears the burden of establishing the applicability of this exception. Jordan, 654 F.3d at

 1035. As discussed below, the Court finds that Plaintiff does not present a reasonable

 likelihood that he will be returned to LCJ.

        The “capable of repetition yet evading review” exception to the mootness doctrine

 turns on whether Plaintiff has established a demonstrated probability that he will be

 reassigned to LCJ in the future, and thereby will again be subjected to the restrictions at

 issue in this case. See City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983) (“The

 equitable remedy is unavailable absent a showing of irreparable injury, a requirement that

 cannot be met where there is no showing of any real or immediate threat that the plaintiff

 will be wronged again . . . .”); Underwood v. United States, 255 F. App’x 337, 338 (10th Cir.

 2007) (“[P]laintiff must do more than speculate about future possibilities. [Plaintiff] must

 show a ‘reasonable expectation’ or a ‘demonstrated probability’ that this same controversy

 . . . will recur.” (internal quotations and citation omitted)).

        Here, Plaintiff contends that he may be reassigned to LCJ if he is successful in his

 various pending lawsuits and appeals. Response [#152-1] at 22-24. However, the Court

 concludes that Plaintiff has not demonstrated with any specificity or immediacy that he will

 be returned to LCJ. Like the Tenth Circuit’s determination in Jordan v. Sosa, Plaintiff

 “offers [the Court] nothing to validate the reasonableness of his expectancy of changed

 conditions of penal confinement.”        654 F.3d at 1036. Issuing a decision as to the

 restrictions imposed at LCJ, especially regarding this Plaintiff who is no longer held at LCJ

                                                -13-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 14 of 74




 and based on a mere possibility that he will both be successful in his lawsuit(s) and

 returned to LCJ, would constitute rendering an impermissible advisory opinion. See

 Deberry v. Davis, 460 F. App’x 796, 799 (10th Cir. 2012). In other words, Plaintiff has not

 established a demonstrable probability that he will be reassigned to LCJ at some point in

 the future. See id. Therefore, the Court finds that the exception to the mootness doctrine

 for situations that are capable of repetition yet evade review is inapplicable to the instant

 case. See McKinnon v. Talladega County, Ala., 745 F.2d 1360, 1363 (11th Cir. 1984)

 (holding that a prisoner’s transfer to a different jail moots his claim for declaratory and

 injunctive relief even when prisoner argues that “there is no assurance that he will not be

 returned to the [first] jail”).

         The Court’s conclusion is consistent with Jordan, where the Tenth Circuit evaluated

 an incarcerated plaintiff’s challenge to “the constitutionality of a statutory and regulatory ban

 on the use of federal funds to distribute to federal prisoners commercially published

 materials that are sexually explicit or feature nudity.” 654 F.3d at 1015. After resolution

 of the matter by the district court, the plaintiff was transferred from a more restrictive federal

 facility to other federal Bureau of Prisons facilities. Id. at 1018. Thus, on appeal, the Tenth

 Circuit was compelled to address whether any part of the case was mooted by the plaintiff’s

 transfer from solitary confinement at the more restrictive facility to a “Special Management

 Unit” at a facility outside of the court’s jurisdiction. Id. at 1018, 1021-22. The Tenth Circuit

 ultimately held that the plaintiff’s case was constitutionally moot and that the claim was not

 capable of repetition yet evading review. See id. at 1036-37.

         The Tenth Circuit opined that, “[w]here a plaintiff requests equitable relief, a mere

 showing that he maintains a personal stake in the outcome of the controversy is insufficient

                                               -14-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 15 of 74




 . . . . Where a plaintiff seeks an injunction, his susceptibility to continuing injury is of

 particular importance—past exposure to illegal conduct does not in itself show a present

 case or controversy regarding injunctive relief . . . if unaccompanied by any continuing,

 present adverse effects.” Id. at 1024 (internal quotations and citations omitted). In the

 specific context of prison transfers, the Tenth Circuit stated: “Where the prisoner’s claims

 for declaratory or injunctive relief relate solely to the conditions of confinement at the penal

 institution at which the prisoner is no longer incarcerated, courts have concluded that they

 are unable to provide the prisoner with effective relief.” Id. at 1027. In the absence of an

 applicable exception to the mootness doctrine, transfer indicates “the end of the alleged

 deprivation of [the prisoner’s] constitutional rights.” See id.; see also id. at 1028-29

 (recognizing that prisoners will often sue the director of the prison system or the system

 itself in order to invoke exceptions to the mootness doctrine).

        In light of this legal precedent, the capable of repetition yet evading review exception

 to the mootness doctrine does not apply here, and the Court therefore lacks subject matter

 jurisdiction over Plaintiff’s claims to the extent he seeks injunctive relief. Thus, if the Court

 issued an order granting the relief requested, the order would be an impermissible advisory

 opinion regarding conditions of confinement at LCJ and would have no “effect in the real

 world” for Plaintiff. See id. at 1029. “[A]s a federal court, [the Court is] not in the business

 of rendering such feckless judgments.” Deberry, 460 F. App’x at 799.

        In short, Plaintiff’s claims for injunctive relief regarding practices and policies at LCJ

 are moot due to Plaintiff's transfer from LCJ to an independent CDOC facility); thus, the

 mootness doctrine precludes any injunctive relief that could be imposed against

 Defendants. See Jordan, 654 F.3d at 1026 (stating that, if the plaintiff has not named as

                                               -15-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 16 of 74




 defendants “individuals or entities that are actually situated to have their future conduct

 toward the plaintiff altered by the court’s declaration of rights . . . , courts are likely to

 determine that they cannot accord the plaintiff effective declaratory relief and that the action

 is moot”).

        Accordingly, Plaintiff's claims are dismissed without prejudice as moot to the

 extent they seek injunctive relief.6 See Lewis v. Burger King, 398 F. App’x 323, 325 n.3

 (10th Cir. 2010) (stating that dismissal due to mootness must be without prejudice).

        3.     Colorado Governmental Immunity Act

        Plaintiff vaguely mentions state tort claims in connection with many of his

 constitutional claims, but he generally does not specify what those state tort claims are.

 See Am. Compl. [#46] at 13, 19, 23, 28, 62, 65, 69 100; but see id. at 62 (mentioning

 “negligence” in connection with his deliberate indifference claim regarding playing handball

 in sandals), 96 (mentioning “false imprisonment” in connection with his procedural due

 process claim regarding punitive segregation). Although Defendants raise this issue in the

 Motion, Plaintiff’s Response does not clarify what tort claims, if any, he is asserting. Motion

 [#144] at 46-48; Response [#152-1] at 24.

        However, Defendants contend that any state law tort claim, regardless of its nature,

 must fail because Plaintiff has failed to comply with the notice provisions of the Colorado

 Governmental Immunity Act (“CGIA”).           Motion [#144] at 47-48.       Because a public

 employee’s immunity under the CGIA implicates subject matter jurisdiction, the defense



        6
           The Court notes that this ruling necessarily also results in the dismissal of Defendant
 Smith in his official capacity, against whom Plaintiff seeks only injunctive, and potentially
 declaratory, relief. See Response [#152] at 24-26.

                                               -16-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 17 of 74




 cannot be waived and may be raised at any point in the litigation. Glasser v. King, 721 F.

 App’x 766, 770 (10th Cir. 2018); King v. United States, 301 F.3d 1270, 1273 (10th Cir.

 2002).

          Under the CGIA, public employees are generally immune from liability from tort

 claims which arise from acts or omissions made within the scope of their employment and

 occurring in the performance of their duties. Colo. Rev. Stat. § 24–10–118(2)(a). The

 CGIA provides two exceptions to this immunity, though: (1) where the act or omission is

 willful and wanton, or (2) where the injury “result[s] from the circumstances specified in

 [Colo. Rev. Stat. §] 24–10–106(1).” Colo. Rev. Stat. § 24–10–118(2)(a).

          A plaintiff must comply with the mandatory notice requirements of the CGIA:

          Any person claiming to have suffered an injury by a public entity or by an
          employee thereof while in the course of such employment, whether or not by
          a willful and wanton act or omission, shall file a written notice as provided in
          this section within one hundred eighty-two days after the date of the
          discovery of the injury, regardless of whether the person then knew all of the
          elements of a claim or of a cause of action for such injury. Compliance with
          the provisions of this section shall be a jurisdictional prerequisite to any
          action brought under the provisions of this article, and failure of compliance
          shall forever bar any such action.

 Colo. Rev. Stat. § 24–10–109(1). The notice must be filed with the attorney general when

 the claim is against the state or state employees. Colo. Rev. Stat. § 24–10–109(3)(a).

          Plaintiff sent a “Notice of Claims” [#144-9] to the Larimer County Attorney’s Office

 that was received on November 1, 2017. However, Plaintiff “admits that his CGIA notice

 is futile” and therefore that there is a “jurisdictional defect” as to his state law claims.

 Response [#152-1] at 24. Thus, the parties are in agreement on this point. See Reply

 [#155] at 30.

          However, Plaintiff asserts that his failure to comply with the CGIA is attributable to

                                               -17-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 18 of 74




 Defendants (“the discs that were rendered inoperable, the lack of legal access, the

 confiscated flash drive”). Response [#152-1] at 24. He states that from “May 2016 to

 December 2016 and beyond,” his asserted lack of adequate access to legal materials

 meant that he was “ignorant” of the CGIA’s requirements. Am. Compl. [#46] at 31; see also

 id. at 41 (“I was ignorant of [the CGIA] because of the inadequacy and inaccessibility of the

 law library . . . .”). He also states that he did not know how to file a notice under the CGIA

 until he was transferred to CDOC in late 2017 and therefore that his claims were

 “frustrated/impeded” while he was at LCJ. Id. at 42.

        Plaintiff’s argument fails. “Unlike under ordinary statutes of limitations, a plaintiff

 cannot invoke equitable defenses such as waiver, tolling, or estoppel to overcome” the

 CGIA’s notice provision. Schreiner v. City of Louisville, No. 15-cv-00287-REB-CBS, 2015

 WL 9437882, at *8 (D. Colo. Dec. 4, 2015), report and recommendation adopted, No. 15-

 cv-00287-REB-CBS, 2015 WL 9315736 (D. Colo. Dec. 23, 2015) (citing City & Cty. of

 Denver v. Crandall, 161 P.3d 627, 633 (Colo. 2007) (en banc)). “The CGIA notice of claim

 provision is both a condition precedent and a jurisdictional prerequisite to suit under the

 CGIA, must be strictly applied, and failure to comply with it is an absolute bar to suit.”

 Crandall, 161 P.3d at 634. “If a claimant fails to comply, a court must dismiss the matter

 for lack of subject matter jurisdiction.” Crandall, 161 P.3d at 633. Thus, Plaintiff’s

 arguments regarding actions by Defendants “impeding” or “frustrating” his ability to file

 under the CGIA are unable to salvage his state tort claims.

        Therefore, to the extent Plaintiff raises state law tort claims against Defendants, they

 are dismissed without prejudice. See Garman v. Campbell Cty. Sch. Dist. No. 1, 630

 F.3d 977, 985 (10th Cir. 2010) (holding that “a dismissal for lack of subject matter

                                              -18-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 19 of 74




 jurisdiction is without prejudice”).

 B.     Fed. R. Civ. P. 41(a)(1)(A)(ii): Voluntary Dismissal

        Before reaching the merits of Plaintiff’s remaining claims, the Court notes that

 Plaintiff does not contest dismissal of the following Defendants: (1) Larimer County; (2)

 Defendant Justin Smith in his individual capacity only; and (3) all Doe Defendants.

 Response [#152] at 24, 26. Despite the fact that the present Motion [#144] is generally one

 seeking entry of summary judgment, Defendants do not appear to oppose dismissal of all

 claims against these Defendants. See Reply [#155] at 1-2.

        Although the parties agree on dismissal of the above-named Defendants, they

 provide no legal authority for their agreement. However, the United States Supreme Court

 has stated that “[f]ederal courts sometimes will ignore the legal label that a pro se litigant

 attaches to a motion and recharacterize the motion in order to place it within a different

 legal category.” Castro v. United States, 540 U.S. 375, 381 (2003). “They may do so in

 order to avoid an unnecessary dismissal, to avoid inappropriately stringent application of

 formal labeling requirements, or to create a better correspondence between the substance

 of a pro se motion’s claim and its underlying legal basis.” Id. (internal citations omitted).

        Pursuant to Castro v. United States, the Court finds that the legal basis for Plaintiff’s

 Motion [#28] should be construed under Fed. R. Civ. P. 41(a)(2). This Rule “governs

 voluntary dismissals after the opposing party has filed an answer or motion for summary

 judgment.” Clark v. Tansy, 13 F.3d 1407, 1411 (10th Cir. 1993). The Rule provides that

 such dismissals may be made “only by court order, on terms that the court considers

 proper.”   Fed. R. Civ. P. 41(a)(2).      Given the parties’ agreement that dismissal is

 appropriate, and given the late stage of this case and that there is no indication that either

                                              -19-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 20 of 74




 party seeks to have the claims dismissed without prejudice, all claims7 asserted against

 Defendant Larimer County, Defendant Justin Smith in his individual capacity, and the Doe

 Defendants are dismissed with prejudice. See Van Leeuwen v. Bank of Am., N.A., 304

 F.R.D. 691, 697 (D. Utah 2015) (holding that, while Rule 41(a) does not permit dismissal

 of fewer than all claims against any single defendant, Rule 41(a) does permit dismissal of

 all claims against one of multiple defendants, which thus permits that defendant to be

 dismissed from the case) (distinguishing Gobbo Farms & Orchards v. Poole Chem. Co.,

 81 F.3d 122, 123 (10th Cir. 1996)).

 C.     Fed. R. Civ. P. 56: Summary Judgment

        The Court reiterates that the evidence that Plaintiff offers in opposition to summary

 judgment must provide more than conclusory or vague statements in order to create a

 genuine issue of material fact with respect to Defendants’ evidence. See Ford v. West, 222

 F.3d 767, 777 (10th Cir. 2000) (“Vague, conclusory statements do not suffice to create a

 genuine issue of material fact.”).        Therefore, the Court may not accept Plaintiff’s

 “disagreements” with Defendants’ supported facts unless Plaintiff directs the Court’s

 attention to evidence in the record which otherwise supports his “disagreements.” Branson

 v. Price River Coal Co., 853 F.2d 768, 772 (10th Cir. 1988) (stating that “mere conjecture”

 is an insufficient basis for denial of summary judgment). Finally, the Court also notes that

 it disregards all statements consisting of legal conclusions. See Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009).

        In addition, the Court must address precisely which aspects of which claims against


        7
            All claims, that is, except those dismissed without prejudice for lack of subject matter
 jurisdiction above.

                                                -20-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 21 of 74




 which Defendants are still at issue in this lawsuit. It is clear that a pro se litigant’s pleadings

 are held “to less stringent standards than formal pleadings drafted by lawyers.” Haines v.

 Kerner, 404 U.S. 519, 520 (1972). This includes at the summary judgment stage of

 proceedings. See Overton v. United States, 925 F.2d 1282, 1283 (10th Cir. 1991). The

 Court must overlook a pro se litigant’s “failure to cite proper legal authority, his confusion

 of various legal theories, his poor syntax and sentence construction, or his unfamiliarity with

 pleading requirements.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However,

 it is not “the proper function of the district court to assume the role of advocate for the pro

 se litigant.” Id. This means that the Court may not manufacture arguments out of whole

 cloth for him. Acker v. Dinwiddie, 516 F. App’x 692, 693 (10th Cir. 2013) (“To be sure, it

 is well-settled that we read a pro se litigant’s petition with a special solicitude. But we are

 not his advocates, and we cannot create arguments on his behalf out of whole cloth.”);

 Tucker v. United States Court of Appeals for the Tenth Circuit, __ F. App’x __, __, Nos. 20-

 7003, 20-7004, 2020 WL 2535934, at *1 n.1 (10th Cir. May 19, 2020) (stating that the Court

 must “stop short of serving as [the pro se litigant’s] advocate or crafting arguments on his

 behalf”); United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (“[T]his rule of liberal

 construction stops, however, at the point at which we begin to serve as his advocate.”). In

 other words, the Court is not obligated to craft arguments and perform the necessary legal

 research where the pro se litigant’s briefs address the opposing arguments only “in a

 perfunctory manner, unaccompanied by some effort at developed argumentation.” United

 States v. Wooten, 377 F.3d 1134, 1145 (10th Cir. 2004) (internal quotation marks omitted).

        Here, it is clear that Defendants are seeking dismissal or entry of summary judgment

 in their favor on all claims asserted by Plaintiff. Motion [#144] at 1. It is equally clear that

                                                -21-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 22 of 74




 Plaintiff has done an admirable job in developing legal argument and/or record support in

 opposition to the Motion [#144] with respect to many of his claims. See generally

 Response [#152, #152-1]. However, in this same Response [#152, #152-1], Plaintiff does

 not address a number of aspects of his claims or occasionally even mention some

 Defendants seemingly named in connection with those claims.8 Thus, while the Court

 liberally construes Plaintiff’s arguments in his Response, the Court finds that Plaintiff has

 essentially abandoned any claim against any Defendant for which there is not at least

 “some effort at developed argumentation.”9 See Wooten, 377 F.3d at 1145. The Court

 applies this framework to each of Plaintiff’s ten remaining claims as specified below.

        1.      Qualified Immunity

        The doctrine of qualified immunity “shields government officials performing

 discretionary functions from liability ‘insofar as their conduct does not violate clearly

 established statutory or constitutional rights of which a reasonable person would have

 known.’” Boles v. Neet, 486 F.3d 1177, 1180 (10th Cir. 2007) (quoting Harlow v. Fitzgerald,

 457 U.S. 800, 818 (1982)). Qualified immunity only applies to claims asserting individual

 capacity liability for civil damages. Harlow, 457 U.S. at 818. Here, all Defendants who

 have not been previously dismissed in this Order are sued in their individual capacities

 only. See Am. Compl. [#46] at 1.

        8
          Plaintiff’s Amended Complaint [#46] does not state which specific Defendants are sued
 in connection with each specific claim, although Defendants have attempted to infer this information
 based on whichever names are mentioned in the allegations Plaintiff made under each claim’s
 heading. See Motion [#144] at 2-4.
        9
          This is especially true because Plaintiff “does not accept the defendants’ recitations of his
 claims as entirely correct,” see Response [#152] at 1, and there appears to be no better way to
 ascertain which claims and Defendants remain at issue than by analyzing which claims and
 Defendants Plaintiff specifically addresses throughout his Response.

                                                 -22-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 23 of 74




        When a defendant raises qualified immunity on summary judgment, the burden

 shifts to the plaintiff to satisfy a strict two-part test. Nelson v. McMullen, 207 F.3d 1202,

 1206 (10th Cir. 2000). First, taking the facts in a light most favorable to the plaintiff, the

 plaintiff must provide evidence demonstrating that each defendant’s actions violated a

 constitutional or statutory right. Id. Second, the plaintiff has the burden of showing that

 “the constitutional or statutory rights the defendant allegedly violated were clearly

 established at the time of the conduct at issue.” Id. (quoting Albright v. Rodriguez, 51 F.3d

 1531, 1534-35 (10th Cir. 1995) (citations omitted)). If the plaintiff does not meet his burden

 of demonstrating both of these elements, then the defendant is entitled to qualified

 immunity. Nelson, 207 F.3d at 1206.

        “Ordinarily, a plaintiff may show that a particular right was clearly established at the

 time of the challenged conduct by identifying an on-point Supreme Court or published

 Tenth Circuit decision; alternatively, the clearly established weight of authority from other

 courts must have found the law to be as he maintains.” A.M. v. Holmes, 830 F.3d 1123,

 1135 (10th Cir. 2016) (internal quotation marks and alterations omitted). “However, we do

 not always require case law on point, and the Supreme Court has warned that officials can

 still be on notice that their conduct violates established law even in novel factual

 circumstances.” Id. (internal quotation marks and citations omitted). “We have therefore

 adopted a sliding scale to determine when law is clearly established.” Id. “The more

 obviously egregious the conduct in light of prevailing constitutional principles, the less

 specificity is required from prior case law to clearly establish the violation.” Id. at 1135-36.

 It is not necessary to show that “the very action in question has previously been held

 unlawful, [but] in the light of pre-existing law the unlawfulness must be apparent.” Id. at

                                              -23-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 24 of 74




 1136 (internal alterations and quotation marks omitted).

        Recently, in Ali v. Duboise, 763 F. App’x 645, 649-50 (10th Cir. 2019), the Tenth

 Circuit Court of Appeals addressed the issue of qualified immunity and “clearly established

 law.” Affirming the district court’s determination that the law was not clearly established

 (and therefore that the jail official-defendant was entitled to qualified immunity), the Tenth

 Circuit emphasized that “clearly established law should not be defined at a high level of

 generality” but must be “particularized to the facts of the case.” Ali, 763 F. App’x at 650

 (quoting White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam) (internal quotation marks

 omitted)). The Tenth Circuit also emphasized that “[a]lthough a plaintiff need not identify

 a case directly on point, existing precedent must have placed the statutory or constitutional

 question beyond debate.” Ali, 763 F. App’x at 650 (internal quotation marks and ellipsis

 omitted) (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam)).

               a.     Claim Six

        Plaintiff’s Claim Six is based on asserted deliberate indifference by the “supervisory

 defendants” in failing to protect Plaintiff from sexual misconduct by another inmate. See

 Am. Compl. [#46] at 52-56; Response [#152-1] at 19.            According to the Amended

 Complaint, the supervisors were Defendants Brown, Burch, Mahoney, Meeks, Wulfert,

 Villareal, Saults, Berglund, Paloranta, Harteker, Lalicker, and Peranteaux.10 However, the

 only Defendant listed by name by Plaintiff in his Response in connection with Claim Six is

 Defendant Lalicker, purportedly as the only example of a supervisory Defendant who took

 any action to protect Plaintiff from the asserted sexual misconduct. See [#152-1] at 19-20.


        10
        A “Corporal Simms” is also mentioned here but is not a named Defendant in this lawsuit.
 Am. Compl. [#46] at 52.

                                             -24-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 25 of 74




 Plaintiff explicitly asserts this claim under the Fifth, Eighth, and Fourteenth Amendments.

 See Am. Compl. [#46] at 52.

        Plaintiff arrived at LCJ on February 8, 2016, and, at the time of this claim, he was

 a pretrial detainee because all pertinent events occurred prior to his conviction on July 27,

 2017. Id. Because Plaintiff was a pretrial detainee, the Eighth Amendment is inapplicable

 to his claim. See Porro v. Barnes, 624 F.3d 1322, 1325-26 (10th Cir. 2010) (stating that

 the Eighth Amendment applies to “prisoners already convicted of a crime”). Further, the

 Fifth Amendment governs actions by the federal government and the Fourteenth

 Amendment governs actions by the states. Santa Fe All. for Pub. Health & Safety v. City

 of Santa Fe, New Mexico, No. 18-1209 KG/JHR, 2020 WL 2198120, at *6 (D.N.M. May 6,

 2020) (citing U.S. Const. amends. V; XIV, § 1). Therefore, because there is no indication

 of any federal action here, the Fifth Amendment is also inapplicable to this claim. Thus,

 Defendants are entitled to summary judgment in their favor to the extent this claim is

 asserted under the Fifth and Eighth Amendments.11 Accordingly, the Court proceeds with

 its analysis under the Fourteenth Amendment.

        In March 2016, inmate Will Williams (“Williams”) was placed in the same housing

 unit as Plaintiff. Am. Compl. [#46] at 52. Plaintiff states:

        During [Mr. Williams’s] outside the cell rec time he would expose his genitals
        and anus to the other inmates including me in the pod. He would come to my
        and other inmates [sic] door and masturbate staring in through the window.
        While masturbating he would yell and scream disturbing sexual comments


        11
            To the extent Plaintiff may be asserting a violation of the Fifth Amendment in Claim Nine
 or any other claim in this lawsuit, the same holding applies. See Am. Compl. [#46] at 65. Similarly,
 to the extent Plaintiff may be asserting a violation of the Eighth Amendment i any other claim, and
 to the extent the events underlying those claims occurred in full prior to July 27, 2017, this holding
 also applies.

                                                 -25-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 26 of 74




        and our names. He did this nearly every day he was in the pod with me.

 Id. Plaintiff and other inmates reported this behavior to various prison officers who told

 them that their supervisors had been informed but had not done anything. Id. However,

 in April 2016, Mr. Williams was moved to another housing unit. Id.

        In May 2016, Plaintiff was moved to the same housing unit to which Mr. Williams had

 been moved. Id. “Mr. Williams immediately recommenced his sexual misconduct more

 aggressively and less surreptitiously” because this housing unit had less deputy oversight.

 Id. “He would masturbate while using the jail information kiosk and while on the phone.”

 Id. at 53. Plaintiff and other inmates continued to complain to jail deputies and supervisors.

 Id. Plaintiff states that “[n]othing was done,” but Plaintiff was moved to another housing unit

 in June 2016. Id.

        On November 4, 2016, Plaintiff was returned to his prior housing unit, where Mr.

 Williams was still located. Id. Mr. Williams “recommenced his sexual misconduct.” Id.

 Plaintiff states that he “had become one of [Mr. Williams’s] favorite victims.” Id. Mr.

 Williams “would yell [Plaintiff’s] name all night in the pod in a sickening sexual manner.”

 Id. Plaintiff and other inmates complained to deputies but nothing was done. Id. On

 November 19, 2016, Plaintiff filed a grievance against Mr. Williams. Pl.’s Depo. [#144-2]

 at 214. A couple of days later, Mr. Williams was moved to a different housing unit. Am.

 Compl. [#46] at 53. Defendant Lalicker responded to the grievance shortly after that on

 November 25, 2016, telling Plaintiff that a “keep separate” order was put in place to keep

 Plaintiff and Mr. Williams from having contact with each other. Pl.’s Depo. [#144-2] at 215-

 16.

        On March 2, 2017, Plaintiff was moved to the same housing unit as Mr. Williams,

                                              -26-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 27 of 74




 although they lived in separate pods within that unit. Pl.’s Undisputed Fact #27 [#152] at

 15; Pl.’s Depo. [#144-2] at 216-17. Although these two pods were in the same housing

 unit, there was no direct access between them unless the inmates from each pod were out

 in the yard at the same time. Pl.’s Depo. [#144-2] at 217-18. Plaintiff concedes that he

 never had direct contact with Mr. Williams in the yard. Id. at 218. However, although their

 two pods were separated by a wall, there were also windows built into the wall. Am.

 Compl. [#46] at 54. Although separated by the glass, Mr. Williams “still stared at [Plaintiff],

 exposed himself, blew [Plaintiff] kisses and masturbated.” Id. Plaintiff states that this

 happened in March and April of 2017. Pl.’s Depo. [#144-2] at 216.

        Plaintiff admits that he was unable to find a case demonstrating clearly established

 law under these circumstances. Response [#152-1] at 19. However, he points to the

 Larimer County Sheriff’s Office Policy Manual’s Prison Rape Elimination Act (“PREA”)

 Procedure, which prohibits sexual misconduct, including the type of behavior allegedly

 committed by Mr. Williams. Pl.’s Ex. T [#152-21]. Plaintiff also points to several cases for

 the proposition that “[o]fficers are not immune for conduct that runs contrary to common

 sense, decency and regulations.” Response [#152-1] at 19 (citing Walters v. W. State

 Hosp., 864 F.2d 695, 699 (10th Cir. 1988) (concerning the right to refuse medication by an

 individual in protective custody); Sepulveda v. Ramirez, 967 F.2d 1413, 1416 (9th Cir.

 1992) (concerning a parolee’s right to privacy in his own body); Howard v. Adkison, 887

 F.2d 134,140 (8th Cir. 1989) (concerning conditions of confinement such as denial of

 proper cleaning supplies to combat urine and human waste and the denial of proper

 laundry and barber privileges); Parker v. Williams, 862 F.2d 1471, 1477 (11th Cir. 1989),

 overruled by Turquitt v. Jefferson County, Alabama, 137 F.3d 1285 (11th Cir. 1998)

                                              -27-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 28 of 74




 (concerning the alleged rape and kidnapping by a chief jailor of a female inmate released

 on bond); Hammond v. Gordon County, 316 F. Supp. 2d 1262, 1286 (N.D. Ga. 2002)

 (concerning sexual misconduct between inmates and prison officials)).

        While some of these legal authorities may have some persuasive value regarding

 whether the evidence shows that a constitutional violation occurred here, none involve

 underlying circumstances similar enough to those asserted by Plaintiff to demonstrate that

 the law was clearly established at the time of the alleged violations. To be sure, as a

 general matter, an inmate’s right to be free of sexual assault is clearly established. Ullery

 v. Bradley, 949 F.3d 1282, 1293 (10th Cir. 2020) (citing Tafoya v. Salazar, 516 F.3d 912,

 916 (10th Cir. 2008); Gonzales v. Martinez, 403 F.3d 1179, 1186 (10th Cir. 2005); Barney

 v. Pulsipher, 143 F.3d 1299, 1310 (10th Cir. 1998)). However, “the dispositive question is

 whether the violative nature of the particular conduct is clearly established.” Ullery, 949

 F.3d at 1293 (internal quotation marks and brackets omitted) (citing Mullenix, 136 S. Ct. at

 308). “[E]xisting precedent must have placed the statutory or constitutional question

 beyond debate.” Ali, 763 F. App’x at 650. The Court’s own research has discovered no

 case that meets the “clearly established” requirement, where the issue involved inmate-on-

 inmate sexual misconduct, where the undisputed evidence is that the plaintiff was never

 physically touched by the other inmate, and where prison officials took at least some steps

 to separate the two individuals following complaints. See Defs.’ Undisputed Fact #28

 [#144] at 12 (“Inmate Williams never physically contacted Plaintiff Janny.”); Pl.’s Response

 [#152] at 7 (admitting this fact). Therefore, the Court finds that Defendants Brown, Burch,

 Mahoney, Meeks, Wulfert, Villareal, Saults, Berglund, Paloranta, Harteker, Lalicker, and

 Peranteaux are entitled to qualified immunity on Plaintiff’s Claim Six.

                                             -28-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 29 of 74




          Accordingly, summary judgment shall enter in favor of Defendants on Claim Six.

                 b.     Claim Eight

          Plaintiff’s Claim Eight is based on asserted deliberate indifference by prison officials

 to inmate safety in connection with an injury Plaintiff suffered while playing handball. See

 Am. Compl. [#46] at 62-64. Plaintiff asserts this claim under the United States Constitution,

 which, although unspecified, the Court construes as stemming from the Fourteenth

 Amendment based on Plaintiff’s status as a pretrial detainee at the relevant time underlying

 this event. See id. at 62.

          In May 2016, Plaintiff was in the outside recreation area playing a game called

 handball, which is permitted by LCJ and which “involves running, sprinting, making quick

 lateral moves and cuts, stopping abruptly, jumping and diving.” Id. While playing, Plaintiff

 “tripped over the cheap rubber sandals” he was required to wear at all times. Id. at 62-63.

 He “ran head first into the concrete wall at full speed . . . , was knocked unconscious and

 . . . threw up” when he revived 10-30 seconds later. Id. at 62. Plaintiff states that he has

 “previously been diagnosed with [traumatic brain injury from] cumulative head trauma” and

 that “[f]urther head trauma increasingly deteriorates [his] brain and brain function.” Id. at

 63.

          Plaintiff acknowledges that he was unable to find a case demonstrating that any

 purportedly violated constitutional rights here were clearly established. Response [#152-1]

 at 20.    He provides no legal authority in support of whether the claim was clearly

 established at the time of the violation, and the Court’s own research has found no case

 to place the “constitutional question beyond debate,” i.e., a case concerning required

 inmate footwear during recreational time. Ali, 763 F. App’x at 650. Therefore, Defendants

                                                -29-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 30 of 74




 are entitled to qualified immunity.12

        Accordingly, summary judgment shall enter in favor of Defendants on Claim Eight.

                c.      Claim One

        Plaintiff’s Claim One appears to assert Fourteenth Amendment due process claims

 for being placed on Administrative Segregation (“Ad Seg”) status. Am. Compl. [#46] at 13-

 18. The claim solely concerns Plaintiff’s placement on Ad Seg status and does not

 implicate his placement on any other type of status. See Am. Compl. [#46] at 13-18. In his

 Response, Plaintiff provides “some effort at developed argumentation” regarding only two

 specific incidents, one occurring on February 8, 2016, and one occurring on October 24,

 2016 (stated as “September 2016” in the Amended Complaint [#46]). See [#152] at 29;

 Wooten, 377 F.3d at 1145. These events appear to involve only Defendants Saults and

 Villareal, although Plaintiff only mentions Defendant Villareal by name in his Response.

 See [#152] at 29. Thus, to the extent any Defendant other than Defendant Saults or

 Defendant Villareal is mentioned in this claim13 or any other basis for this claim may have


        12
             It is unclear from the Amended Complaint [#46] which Defendants Plaintiff alleges
 violated his rights in Claim Eight. However, given that all individual Defendants are, with one
 exception, sued in their individual capacities, all would be entitled to qualified immunity here. The
 one person sued in his official capacity is Defendant Justin Smith, Larimer County Sheriff. In his
 Response, Plaintiff contemplates: “Perhaps this claim should proceed against the Larimer County
 Sheriff in his official capacity for compensatory damages for a policy that caused the injury.” See
 [#152-1] at 21. This contemplation, made merely in a brief at this late stage of the case, makes it
 clear that the claim as asserted in the Amended Complaint [#46] was not asserted against
 Defendant Smith in his official capacity, especially since he is not mentioned in connection with this
 claim in the Amended Complaint. However, even if the claim had been properly asserted there and
 were construed as a Monell claim, the Court finds that Plaintiff has failed to demonstrate deliberate
 indifference given that the undisputed evidence is that Plaintiff voluntarily chose to play handball
 while knowing the requirement that he must wear his facility-provided footwear, even if that footwear
 consisted of sandals.
        13
          The Court notes that, in its reading of the Amended Complaint [#46], Defendant Burch
 also appears connected to the February 2016 events. See [#46] at 13. However, Defendants did

                                                 -30-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 31 of 74




 originally been made, the Court finds that Plaintiff has abandoned those aspects of this

 claim in the absence of “some effort at developed argumentation.” See Wooten, 377 F.3d

 at 1145. At all times relevant to this claim, Plaintiff was a pretrial detainee. See Am.

 Compl. [#46] at 13-18.

        Ad Seg is an inmate status within the LCJ utilized to manage inmates with current

 or past behavioral issues who pose a threat to the security or safety of the facility,

 themselves, or others, by housing such inmates separately from other inmates.14 Motion

 [#144] at 8-9; Response [#152] at 4. Ad Seg status has three levels, through which an

 inmate can progress on a regular seven-day review schedule under certain

 circumstances.15 Motion [#144] at 10; Response [#152] at 5. Per LCJ policy, Plaintiff’s Ad

 Seg status was appropriately reviewed every seven days. Id. Ag Seg Level 1 consists of

 lockdown status and the inmate is kept separate from others, including during meals and

 time out of his cell. Defs.’ Ex. D, Larimer County Sheriff’s Office Policy Manual [#144-4]

 at 1. The term “lockdown,” when associated with Ad Seg status within the LCJ means that

 an inmate is confined to his cell for approximately 22.5 hours per day and is released from




 not read this Claim One as pertaining to Defendant Burch, see Motion [#144] at 2, and Plaintiff does
 not state otherwise in his discussion of this claim in opposition to Defendants’ Motion [#144]. See
 [#152] at 27-30. Thus, the Court examines Defendant Burch’s actions in connection with this
 incident solely as they pertain to Claim Two and Plaintiff’s placement on Red Tag status in February
 2016.
        14
          While Plaintiff does not deny this official definition of As Seg, he asserts that it also, or
 even primarily, is used for punitive purposes. Response [#152] at 4.
        15
           Plaintiff denies this allegation only to the extent that he disputes what specific
 circumstances can prevent an inmate from progressing through the three levels. Response [#152]
 at 5.

                                                 -31-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 32 of 74




 his cell for approximately ninety minutes for recreation, showering, and other activities.16

 Motion [#144] at 12; Response [#152] at 6. Inmates on Ad Seg Level 2 are kept on

 lockdown status but are not kept separate from others. Defs.’ Ex. D [#144-4] at 1. Inmates

 on Ad Seg Level 3 are removed from lockdown status as well.17 Id.

        Plaintiff’s only evidence regarding Defendant Saults is that, according to jail records,

 Defendant Saults put him on Ad Seg status in mid-October 2015 during Plaintiff’s previous

 brief time at LCJ. Am. Compl. [#46] at 14; Defs.’ Ex. C, LCJ Records [#144-3] at 1-3.

 Plaintiff states that he did not even know he was on Ad Seg status at the time, because no

 jail staff informed him of this. Am. Compl. [#46] at 14. However, the unrebutted evidence

 is that Plaintiff was placed on Ad Seg status by Defendant Saults after an incident on

 October 14, 2015, described by Defendant Saults in a contemporaneous report as follows:

        I approached Inmate JANNY after he was finished with his meal. JANNY
        was sitting on the couch in front of the TV’s in NA’s dayroom. I asked to
        speak with him in the conference room, and if he could please go get his
        shoes on. JANNY stood up, dropped his spoon, and took a step towards me.
        I stepped to the side to let him by. He took another step in my direction. I
        backed up a step, and he took a third step in my direction. At this point I put
        my hand up to stop his advance. [Another jail official] called a Code 5 One
        North. In a loud voice, I told JANNY to turn around and put his hands behind
        his back. I placed JANNY in handcuffs without any resistance, and [another


        16
             In full, disciplinary lockdown is defined by the Larimer County Sheriff’s Office Policy
 Manual as consisting of: “Confinement to inmate’s room and loss of all privileges except: 1. 1 hour
 per 24 hours out of the cell for recreation, 15 minutes out for a shower, and 15 minutes provided
 to clean the cell with proper supplies. 2. 20 minutes dining time for each meal. 3. Telephone calls
 from attorneys or clergy. All outgoing telephone calls must be made during regular time out. 4.
 Visitation. 5. Mail. 6. Adequate food, light, ventilation, temperature control, sanitation, and medical
 care. 7. Proper clothing, bed and bedding, use of toilets, sinks, and showers. 8. Stamps ordered
 by commissary order form. 9. Inmate property will not be pulled unless abused or access to the
 property threatens security. 10. Access to Mental Health Counselors, Inmate Chaplain and/or
 Clergy, or legal materials by submitting an Inmate Request form.” Defs.’ Ex. D [#144-4] at 18.
        17
          It is unclear whether inmates on Ad Seg Level 3 have any restrictions, as compared to
 the general population, or whether this is simply a type of probationary status.

                                                  -32-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 33 of 74




        jail official] escorted him to booking.

 Defs.’ Ex. C [#144-3] at 2.

        The Court observes that Plaintiff does not provide evidence that Defendant Saults

 placed him on Ad Seg status when Plaintiff returned to LCJ in February 2016; instead he

 asserts only that Defendant Saults’s action of placing him on Ad Seg status in October

 2015 ultimately caused his return to Ad Seg status on February 8, 2016. When Plaintiff

 was readmitted to LCJ then, he was automatically designated with the status of

 “Administrative Segregation Level 1” because that was his status when he left the jail in

 October 2015.18 Motion [#144] at 9; Response [#152] at 5.

        At his first review period on February 16, 2016, Plaintiff had not received a new

 sanction or three negative behavior marks, and so was moved to Ad Seg Level 2. Id. At

 his next review period on February 23, 2016, Plaintiff had received four negative behavior

 marks, and thus he remained at Ad Seg Level 2 instead of progressing to Ad Seg Level 3.

 Id. The next review period on March 1, 2016 found Plaintiff to have no new sanctions or

 behavior remarks, and he therefore progressed to Ad Seg Level 3. Id. Plaintiff’s next

 review period would have been on March 8, 2016, but, before he could be progressed off

 of Ad Seg entirely, he was returned to Ad Seg Level 1 on March 5, 2016.19 Motion [#144]

 at 10-11; Response [#152] at 5. Between March 5, 2016, and June 20, 2016, Plaintiff




        18
          While Plaintiff denies Defendants’ recitation of this fact, he does so only on the basis of
 completeness and does not contest that he received these designations on entry to the LCJ.
 Response [#152] at 5.
        19
            Plaintiff disputes the reasons for his return to Ad Seg Level 1 but does not dispute that
 the fact of his status change. Response [#152] at 5.

                                                -33-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 34 of 74




 engaged in certain misbehavior and was kept on Ad Seg status.20 Motion [#144] at 11;

 Response [#152] at 6. Plaintiff was removed from Ad Seg status entirely on June 20, 2016,

 having successfully completed progression through the Ad Seg levels with good behavior.

 Id.

        Turning to the second incident at issue under Claim One, the evidence is unclear

 as to precisely what occurred in September or October 2016 between Plaintiff and

 Defendant Villareal.21 Plaintiff states that Defendant Villareal placed him on Ad Seg status,

 purportedly for refusing a housing assignment. Am. Compl. [#46] at 15. Plaintiff asserts

 that, in truth, he had been asked whether he wanted to move to one housing area or to a

 different housing area “with a higher security status but not just for ad seg or red tags.” Id.

 He was not told that if he chose the latter housing option that he would be placed on Ad

 Seg status. Id. He received a disciplinary report, waived his hearing, and further received

 a five-day punitive segregation “lockdown” sanction (which is not at issue in connection with

 this claim). Id. at 16. He asserts that he waived his hearing “because demanding a due

 process hearing would have extended my ad seg placement whether I was eventually

 found not guilty or guilty.” Id. In total, Plaintiff was on Ad Seg status for thirty-five days on

 this occasion. Id.

        Defendants argue that Plaintiff has failed to provide evidence showing that any of

 the actions purportedly taken by each individual Defendant demonstrates a constitutional

        20
           Without specificity, Plaintiff admits that “some” of the misbehavior incidents Defendants
 cite were true but that “most” were not. Response [#152] at 6. He does not dispute the fact that
 he was kept on Ad Seg status during this period, though. Id.
        21
            The parties do not appear to have provided a contemporaneous report in connection with
 this incident. See generally Defs.’ Ex. C [#144-3] at 15-16 (providing no reports between June 23,
 2016, and March 2, 2017).

                                                -34-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 35 of 74




 violation, and that each individual’s actions do not violate any clearly established right.

 Pretrial detainees, like Plaintiff, “may not be punished prior to an adjudication of guilt in

 accordance with due process of law.” Routt v. Howard, 764 F. App’x 762, 768 (10th Cir.

 2019) (quoting Bell v. Wolfish, 441 U.S. 520, 535 (1979)). However, pretrial detainees may

 be subjected “to the restrictions and conditions of the detention facility so long as those

 conditions and restrictions do not amount to punishment, or otherwise violate the

 Constitution.” Routt, 764 F. App’x at 768 (quoting Bell, 441 U.S. at 536-37). Thus, when

 reaching the merits of this type of claim, the Court “must ask whether an expressed intent

 to punish on the part of detention facility officials exists. If so, liability may attach. If not,

 a plaintiff may still prove unconstitutional punishment by showing that the restriction [or

 condition] in question bears no reasonable relationship to any legitimate governmental

 objective.” Routt, 764 F. App’x at 768 (quoting Blackmon v. Sutton, 734 F.3d 1237, 1241

 (10th Cir. 2013)).

        “Restraints that are reasonably related to the institution’s interest in maintaining jail

 security do not, without more, constitute unconstitutional punishment, even if they are

 discomforting and are restrictions that the detainee would not have experienced had he

 been released while awaiting trial.” Routt, 764 F. App’x at 768-69 (quoting Bell, 441 U.S.

 at 540). In other words, “the effective management of the detention facility once the

 individual is confined is a valid objective that may justify imposition of conditions and

 restrictions of pretrial detention and dispel any inference that such restrictions are intended

 as punishment.” Routt, 764 F. App’x at 769 (quoting Bell, 441 U.S. at 540). Relying on

 Supreme Court precedent, the Tenth Circuit Court of Appeals has cautioned that these

 decisions “are peculiarly within the province and professional expertise of corrections

                                               -35-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 36 of 74




 officials, and, in the absence of substantial evidence in the record to indicate that the

 officials have exaggerated their response to these considerations, courts should ordinarily

 defer to their expert judgment in such matters.” Routt, 764 F. App’x at 769 (quoting Bell,

 441 U.S. at 540 n.23) (emphasis added).

        Plaintiff appears to believe that, before any restriction or condition could be imposed

 on him that was more restrictive than that of the general population at the facility, he was

 entitled to procedural due process protections. Response [#152] at 27-30. That is simply

 not the case, however. Such restrictions and conditions are permitted unless they amount

 to punishment. In other words, mere restrictions and conditions, such as loss of privileges,

 are permitted to be imposed for virtually any reason connected to effective prison

 management unless they rise to the level of constitutional punishment. See Blackmon, 734

 F.3d at 1241 (“Where exactly do we draw the line between what does and doesn't

 constitute “punishment”? Historically, the government has enjoyed the authority to detain

 until trial those defendants who pose a flight risk. And no doubt those who find themselves

 detained in this manner experience a great many restrictions on their liberty—restrictions

 many of us would regard as punishment in themselves. But when do these restrictions

 pass, as a matter of law, from constitutionally acceptable to constitutionally

 impermissible?”).

        The Court here makes no finding regarding whether the evidence is sufficient to

 support the finding of a constitutional violation under the first prong of the qualified immunity

 analysis because Defendants Saults and Villareal are entitled to qualified immunity under

 the second prong of the analysis. In order to show that Plaintiff’s clearly established

 constitutional rights were violated in connection with his Ad Seg status, he must point to a

                                               -36-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 37 of 74




 case where the conditions and restrictions he endured under that status have been held

 to “amount to punishment.” Plaintiff has pointed to no evidence of an “express intent” to

 punish him but appears to focus on a lack of any reasonable relationship to a legitimate

 government objective. See Response [#152] at 27-30. Therefore, because the applicable

 case law “allows prohibitions and restrictions that are reasonably related to legitimate

 penological interests,” Plaintiff “must include sufficient facts” showing “that the actions of

 which he complains were not reasonably related to legitimate penological interests.” See

 Gee v. Pacheco, 627 F.3d 1178, 1187-88 (10th Cir. 2010).

        Several examples illustrate this point. In Blackmon v. Sutton, 734, F.3d at 1242, the

 Tenth Circuit Court of Appeals held that an eleven-year-old pretrial detainee who was

 sometimes shackled to a restraint chair for long periods even when there was not any hint

 that he posed a threat to himself or anyone else, or long after any such threat had

 dissipated, did not serve any legitimate penological purpose and therefore was

 impermissible punishment under the Fourteenth Amendment. In Littlefield v. Deland, 641

 F.2d 729, 730, 732 (10th Cir. 1981), for fifty-six-days a pretrial detainee was placed in a

 solitary “strip cell” with no windows, no interior lights, no bunk, no floor covering, and no

 toilet except for a hole in the concrete floor which was flushed irregularly from outside the

 cell. The detainee was deprived of all clothing and bedding, reading or writing materials,

 and any articles of personal hygiene. Littlefield, 641 F.2d at 730. The Tenth Circuit held

 that holding “a pretrial detainee under conditions of detention this extreme for such an

 excessive period as fifty-six days is punishment and, absent a determination of guilt, cannot

 be imposed in accordance with the due process clause of the fourteenth amendment.” Id.

 at 732. In Colbruno v. Kessler, 928 F.3d 1155, 1164 (10th Cir. 2019), the Tenth Circuit

                                             -37-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 38 of 74




 held that walking an adult pretrial detainee naked through a hospital, where there was not

 a medical need so pressing that a few minutes could not be spared to find replacement

 clothing, constituted punishment under the Fourteenth Amendment with no legitimate

 penological purpose.

        On the other side of the scale are those cases where discipline has not been

 deemed to rise to the level of punishment and/or was deemed to be connected to a

 legitimate penological purpose. For example, in Routt v. Howard, 764 F. App’x at 769, the

 Tenth Circuit held that a 72-hour lockdown of pretrial detainees after a sharpened

 toothbrush was found in a communal shower was not punishment where the alleged

 actions “support[ed] a reasonable, non-exaggerated response to [the Jail’s] legitimate

 interest in maintaining security and order.” In the same case, the Tenth Circuit held that

 an officer on the night shift yelling in the cells, loudly pounding on glass with keys, and

 otherwise making it hard to sleep did not constitute punishment where there was no

 evidence of long-term exposure to the noisy nighttime conditions. Routt, 764 F. App’x at

 769-70. In Cox v. Denning, 652 F. App’x 687, 691-92 (10th Cir. 2016), the Tenth Circuit

 Court held that, while discomforting, a nighttime-recreation policy for pretrial detainees,

 forcing the plaintiff-inmate to take his recreation time around midnight, did not constitute

 punishment because it was designed to permit close monitoring of inmates who might pose

 a danger to themselves or others. In Peoples v. CCA Detention Centers, 422 F.3d 1090,

 1106-07 (10th Cir. 2005), a pretrial detainee was placed in segregation on his arrival at the

 detention center and kept there for about thirteen months, but the Tenth Circuit held that

 this did not constitute punishment “due to his plot to escape from his previous pretrial

 detention facility” and the facility’s legitimate interest in segregating him because he was

                                             -38-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 39 of 74




 an escape risk.

        Finally, the Court notes that the Tenth Circuit has acknowledged that there is a

 “distinction between punitive and administrative segregation, although, “[a]dmittedly, it is

 an unclear and murky line that separates these two types of segregation.” Frazier v.

 Dubois, 922 F.2d 560, 563 (10th Cir. 1990) (“We have some difficulty in drawing a line

 between punitive and non-punitive segregation because most segregation would seem to

 involve both elements.”). Regardless, it is clear that merely enduring “segregation” without

 a due process hearing is, standing alone, insufficient to meet the requirements of this claim.

        Plaintiff has directed the Court to no case, and the Court has found none through

 its own research, where restrictions and conditions similar to those of LCJ’s Ad Seg status

 were deemed to rise to the level of punishment or where such restrictions and conditions

 were deemed to bear no reasonable relationship to any legitimate governmental objective.

 See, e.g., Colbruno, 928 F.3d at 1164 (separately determining (1) whether the defendants’

 conduct rose to the level of punishment, and therefore of a Fourteenth Amendment

 violation, before determining (2) whether the conduct was rationally related to a legitimate

 governmental objective or was excessive in relation to that purpose). That is especially

 true in circumstances such as these where there is no evidence that Defendant Saults

 made the decision on February 8, 2016, to keep Plaintiff on Ad Seg status on his return to

 LCJ and where Plaintiff made the decision to waive his hearing, for whatever personal

 reason, in connection with his September/October 2016 placement on Ad Seg status by

 Defendant Villareal. Thus, even if the Court were to find that the evidence is sufficient to

 demonstrate the violation of a constitutional right, Defendants Saults and Villareal are still

 entitled to qualified immunity on this claim in the absence of clearly established law

                                             -39-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 40 of 74




 forbidding their conduct.

         Accordingly, summary judgment is entered in favor of Defendants on Claim One.

                 d.      Claim Two

         Claim Two is similar to Claim One except that Plaintiff’s “Red Tag” status is at issue

 rather than his “Ad Seg” status. Am. Compl. [#46] at 19-22. At all times relevant to this

 claim, Plaintiff was a pretrial detainee. See id. This Fourteenth Amendment claim is

 asserted against Defendants Saults and Burch. See id.

         “Red Tag” is a security status applied to inmates who pose a physical threat to LCJ

 staff or other inmates.22 Motion [#144] at 9; Response [#152] at 4-5. The precise contours

 of the restrictions imposed on an inmate under Red Tag status are not clearly delineated

 in the evidence. However, Plaintiff testified that it is “pretty much just . . . [a] [d]ifferent

 form[ ] of administrative segregation.” Pl.’s Depo. [#144-2] at 40-41. He stated that “[r]ed

 tag status can’t order canteen . . . [and] is subject to the same lockdowns as . . . the people

 on administrative segregation level 3.” Id. at 41. The main difference, Plaintiff testified, is

 that there must be sufficient staff members present for a Reg Tag inmate to be permitted

 outside of his cell in the common areas. Id. at 41-42. For example, a 2:1 Red Tag status

 means that there must be two deputies present for that inmate to be outside of his cell, and

 if two inmates with 2:1 Red Tag status are out of their cells at the same time, there must

 be four deputies present. Id. The same concept applies to 1:1 Red Tag status, where

 there must be one deputy present for that inmate to be outside of his cell, and if two

 inmates with 1:1 Red Tag status are out of their cells at the same time, there must be two


         22
             While Plaintiff does not deny this official definition of Red Tag status, he asserts that it
 is also, or even primarily, used for punitive purposes. Response [#152] at 4-5.

                                                  -40-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 41 of 74




 deputies present. Id.

        The only evidence regarding Defendant Saults is identical to that recited above in

 connection with Claim One and Plaintiff’s placement on “Ad Seg” status, except that this

 claim involves Plaintiff’s placement on “Red Tag” status at the same time. Am. Compl.

 [#152] at 20. The only evidence regarding Defendant Burch is that he put Plaintiff on Red

 Tag status when Plaintiff returned to LCJ on February 8, 2016, purportedly because Plaintiff

 had been on Red Tag status when he’d previously left LCJ in October 2015 and because

 Plaintiff had made threats to staff during his booking. Am. Compl. [#46] at 19; Motion

 [#144] at 9; Response [#152] at 5.23 Plaintiff states that he was on Red Tag status from

 February 8, 2016, until sometime in July 2016, for a total of about 160 days. Am. Compl.

 [#46] at 21. Per LCJ policy, Plaintiff’s Red Tag status was reviewed every thirty days.

 Motion [#144] at 10; Response [#152] at 5.

        Resolution of this claim is materially identical to resolution of Plaintiff’s claim

 regarding Ad Seg status. Plaintiff has directed the Court to no case, and the Court has

 found none through its own research, where restrictions and conditions similar to those of

 Red Tag status, as used by LCJ, were deemed to rise to the level of punishment or where

 those restrictions and conditions were deemed to bear no reasonable relationship to any

 legitimate governmental objective, such as facility security. Specifically as to Defendant

 Burch, the Court has found no case showing that Plaintiff’s clearly established rights were

 violated because, on Plaintiff’s return to LCJ, he was placed on the same status he had

 been under when he had previously left the same facility. Thus, even if the Court were to


        23
           While Plaintiff denies that the reasons he was put on Red Tag status are true, he does
 not contest that he received these designation upon entry to the LCJ. Response [#152] at 5.

                                              -41-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 42 of 74




 find that the evidence is sufficient to demonstrate the violation of a constitutional right,

 Defendants Saults and Burch are still entitled to qualified immunity on this claim in the

 absence of clearly established law.

        Accordingly, summary judgment is entered in favor of Defendants on Claim Two.

               e.     Claim Eleven

        Claim Eleven is similar to Claim One and Claim Two except that Plaintiff’s “punitive

 segregation” status (which appears to be used interchangeably with “disciplinary

 segregation”) is at issue rather than his “Ad Seg” status or his “Red Tag” status. Am.

 Compl. [#46] at 96-99. At all times relevant to this claim, Plaintiff was a pretrial detainee

 with Fourteenth Amendment protections. See Am. Compl. [#46] at 96. Based on their

 reading of the Amended Complaint [#46], Defendants believe that Defendants Gee and

 Paloranta are the named Defendants under this claim. Motion [#144] at 4. Plaintiff does

 not explicitly contest this, but the only Defendant he names, or even appears to allude to,

 in his Response is Defendant Palmer. See [#152] at 31.

        The precise factual basis for this claim also appears to be a bit of a “moving target,”

 even though Plaintiff attempts to clarify the basis for this claim in his Response [#152].

 First, he states that he “has not challenged the punitive segregation/disciplinary lockdown

 that resulted from [his] waiv[er]” of hearings which he appears to concede were

 appropriately offered. Response [#152] at 33. Second, and similarly, he states that he

 “has not challenged the consequences of waiving those hearings which only apply to

 punitive segregation/disciplinary lockdown.” Id. Third, he states that what he is challenging

 is “the policy/custom/act that when an inmate requests a hearing [in connection with

 punitive segregation] . . . they are held back from progressing to the next stage of ad seg

                                             -42-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 43 of 74




 whether they are found guilty or not . . . for the reason that they requested a hearing.” Id.

 However, elsewhere he appears to state that he is also contesting that class A violations

 under the Policy Manual can result in disciplinary lockdown in the absence of any due

 process procedural protections. Id. at 31.

        As was the case with Red Tag status, the precise restrictions imposed on an inmate

 under punitive segregation are not clearly delineated by the parties. However, Plaintiff

 testified that there was no difference in the time permitted out of one’s cell (ninety minutes

 per day) regardless of whether an inmate was on Ad Seg 1 or punitive segregation 1. Pl.’s

 Depo. [#144-2] at 49-50. As mentioned above, this time is permitted for the inmate to do

 such things as care for his hygiene (including taking a shower) and clean his cell. Id. at

 114. All of the “basic essentials” like food and water are also provided regardless of status.

 Id.

        The evidence regarding Defendant Gee is as follows. On March 2, 2017, Defendant

 Gee wrote up Plaintiff for four rule violations consisting of two class A write ups (one for

 making unnecessary noise and one for transfer of property) and two class B violations (one

 for disrespecting staff and one for possessing contraband). Am. Compl. [#46] at 96.

 Plaintiff asserts that he was sent to the punitive segregation pod because Defendant Gee

 had given him two consecutive 48-hour lockdowns for the class A write ups, and Plaintiff

 was purportedly not permitted an adversarial hearing for those write-ups. Id. at 96-97.

 Plaintiff asserts that Defendant Gee was mistaken regarding both of the class A violations.

 Id. at 97. Regardless, the Court notes that there is no evidence that Defendant Gee herself

 made the decision not to permit Plaintiff an adversarial hearing in connection with the

 punitive segregation he received. In fact, the only evidence is that Defendant Palmer was

                                              -43-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 44 of 74




 the person who made the decision to forego hearings in connection with punishment

 imposed for class A violations, although inmates were permitted to use the grievance

 system to contest this punishment. See Defs.’ Response to Pl.’s First Set of Discovery

 Requests to Defendants (Second Set of Admissions, Third Set of Interrogatories),

 Interrogatory #22 [#152-3] at 27 (“As the Commander of the Larimer County Jail [Defendant

 Palmer] made the decision to revise the policy to permit for the more efficient handling of

 disciplinary matters. Minor rule violations could be grieved by an inmate to the supervisor

 on duty who could review and revise the sanction. Major rule violations are appealed

 through professional standards. This ensures that the inmates were afforded due process

 in the most timely and efficient way possible while permitting the jail to maintain control over

 the facility.”).

         Plaintiff’s official lockdown for the class A violations ended on March 6, 2017, but

 because he was listed as “pending sanction” as a result of his request for a due process

 hearing on the underlying events, Defendant Paloranta decided that Plaintiff had to remain

 in punitive segregation until the hearing. Id. Defendant Paloranta told Plaintiff that the jail’s

 policy is that time spent waiting for a disciplinary hearing does not count as time served

 toward an eventual sanction, and therefore Plaintiff believes that his initial time spent in

 segregation was “for nothing.” Id. A short time later, on April 14, 2017, Defendant

 Paloranta placed Plaintiff on Ad Seg status. Id. at 98. Although unclear, it seems that

 Plaintiff was still subject at this time to disciplinary/punitive segregation in addition to the

 Ad Seg status. Id. at 98. Regardless, Plaintiff feels he was “coerced to waiving” his

 hearing on this issue because he would be on segregation longer if he demanded a hearing

 than if he did not. Id. at 98-99.

                                               -44-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 45 of 74




         Thus, Plaintiff appears to be complaining of two separate issues: (1) the lack of due

 process before being punished in connection with the undefined “class A” violations, and

 (2) the fact that an inmate is not permitted to progress through the three Ad Seg levels

 while awaiting resolution of due process hearings in connection with punitive segregation

 and other non-class A types of violations. Response [#152] at 30-33; Response [#152-1]

 at 1.

         However, Plaintiff has directed the Court to no case, and the Court has found none

 through its own research, where (1) requiring an inmate to remain on Ad Seg status

 pending a due process hearing, (2) not counting the time spent waiting in segregation

 toward an eventual sanction, or (3) substituting a grievance process in place of a full

 hearing for minor violations, has been deemed violative of a clearly established right. Thus,

 even if the Court were to find that the evidence is sufficient to demonstrate the violation of

 a constitutional right, Defendants Gee, Paloranta, and Palmer are still entitled to qualified

 immunity on this claim in the absence of clearly established law.

         Accordingly, summary judgment is entered in favor of Defendants on Claim Eleven.

                f.     Claim Three

         Plaintiff appears to assert three legal bases in connection with this claim: (1)

 Fourteenth Amendment due process, (2) Fourteenth Amendment equal protection, and (3)

 First Amendment. The Court addresses each in turn. Defendants Belinder, Berglund, and

 Palmer appear to be named in connection with this claim, although none are mentioned by

 name or specifically alluded to in Plaintiff’s Response. See [#152-1] at 1-6.

         Plaintiff states that because he had ADC and not a public defender, his calls to his

 attorney were not free while he was housed at LCJ. Am. Compl. [#46] at 24. Plaintiff

                                             -45-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 46 of 74




 states he grieved the issue with the solution of making ADC lawyer phone numbers free

 to call. Id. at 25. Defendant Belinder told Plaintiff that “the solution would be no lawyer

 calls would be free anymore and that the public defenders office would be taken off the free

 phone list.” Id. Plaintiff states that Defendant Belinder “acknowledge[d] the way things

 stood was unfair and unequal” but that “his solution at least would have made things equal

 for all indigent inmates.” Id.

        Defendant Belinder’s solution was never enacted, and so Plaintiff appealed to

 Defendant Palmer on April 9, 2017. Id. On May 2, 2017, Defendant Palmer told Plaintiff

 that “the solution was already in place that no inmate can use the recorded inmate phone

 system to place free calls to their attorney,” and that “if inmates were calling their lawyers

 for free that mistake had been corrected.” Id. The next day, Plaintiff wrote another inmate

 request to Defendant Palmer, although it was “intercepted” by Defendant Berglund. Id.

 The request stated that “inmates were still able to call the public defenders office for free,”

 because Plaintiff had successfully done so while he was still charged for calling his ADC

 counsel. Id. On May 22, 2017, Defendant Berglund responded telling Plaintiff to submit

 the grievance on the proper form. Id. The next day, Plaintiff did so, submitting a grievance

 to Defendant Palmer, stating that he had untruthfully been told that the issue had been

 fixed regarding some inmates getting free calls to their lawyers while others could not do

 so. Id. Defendant Palmer responded: “This matter is over. You have no more appeals in

 this matter.” Id. Plaintiff asserts that both Defendant Palmer and Defendant Belinder lied

 to him “about correcting the situation and ignored all subsequent attempt[s] to get them to

 follow through with what they had said.” Id.

        The main thrusts of Plaintiff’s claim here appear to be as follows. First, all inmates

                                              -46-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 47 of 74




 were not treated equally because those with public defenders could call their attorneys for

 free while those with ADC counsel could not. Second, Plaintiff’s right to access the courts,

 through access to his attorney, was violated when he did not have the funds to place calls

 to his attorney. Third, and least clearly, Plaintiff seems to assert a due process claim in

 connection with his efforts to get LCJ to either allow free inmate calls to ADC counsel or

 eliminate free inmate calls to public defenders.

         Regardless of whether this claim is construed under the Fourteenth Amendment’s

 due process clause, the Fourteenth Amendment’s equal protection clause, the First

 Amendment, or all three, Plaintiff has presented no legal authority demonstrating that any

 of the actions taken by any of these three Defendants violated any of Plaintiff’s rights that

 were clearly established at the time. Likewise, the Court has found no case finding a

 clearly established right for an inmate to call his counsel for free.24 The Court has found

 no case holding that the law is clearly established that all inmates must be able to contact

 their counsel for free or else all inmates must be required to pay to contact their counsel.

 The Court has found no case holding that the law is clearly established in connection with

 LCJ’s grievance process utilized by Plaintiff regarding the free-calls issue. In the absence

 of such clearly established rights, the Court finds that Defendants Belinder, Berglund, and

 Palmer are entitled to qualified immunity on this issue.


         24
               The Court notes that there is no indication that Plaintiff was prevented from all
 communication with his counsel, such as communication by mail or when Plaintiff’s counsel called
 the jail instead. In fact, courts have found much greater restrictions may not rise to the level of a
 constitutional violation. See, e.g., Hardesty v. Saline County Jail, No. 19-3211-SAC, 2020 WL
 1547823, at *1-3 (D. Kan. Apr. 1, 2020) (holding that the plaintiff failed to adequately allege that the
 jail staff prevented his access to the courts or caused him an actual injury even where the plaintiff
 alleged that he was not allowed to call his attorney, that he was denied visitation rights, that he
 could only contact his attorney by mail, and that he was charged for paper and envelopes).

                                                  -47-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 48 of 74




        Accordingly, summary judgment shall enter in favor of Defendants on Claim Three.

               g.     Claim Four

        In his Response, Plaintiff frames this claim solely as a “Bounds right to assistance

 claim,” referring to Bounds v. Smith, 430 U.S. 817 (1977), a case which merely

 acknowledged “the (already well-established) right of access to the courts.” Lewis v.

 Casey, 518 U.S. 343, 350-51 (1996); see [#152-1] at 6. Thus, Plaintiff appears to have

 abandoned all aspects of this claim except those asserted under the First Amendment.

 See Wooten, 377 F.3d at 1145. It is difficult to determine which Defendants are named in

 this claim, because Plaintiff does not explicitly identify them in his Amended Complaint

 [#46] and because Plaintiff does mention any specific Defendant in connection with this

 claim in his Response [#152-1] at 6-8. However, all things considered, the Court construes

 the claim as being asserted against Defendants Saults, Palmer, Ramirez, Berglund,

 Paloranta, Mahoney, Villareal, and Lalicker, all of whom are mentioned at some point in

 connection with this claim. Am. Compl. [#46] at 28-43.

        In February or March 2016, when the mobile legal kiosk was in Plaintiff’s housing

 unit, Defendant Saults told Plaintiff that, unless he was proceeding as a pro se litigant in

 his lawsuits, he was only permitted to use the kiosk during his recreation time, meaning that

 Plaintiff could not use the kiosk for more than an hour per day and that he must choose

 between legal research and using the kiosk. Am. Compl. [#46] at 29-30. Plaintiff was not

 a pro se litigant at this time, but he “wanted to assist in [his] criminal defense and research

 any legal action” he could take. Id. at 29.

        In August 2016, Defendant Saults and Defendant Ramirez decided that Plaintiff

 could request supervisor approval to be given extra time to use the legal kiosk. Id. at 33.

                                               -48-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 49 of 74




 In July, August, and September 2016, most deputies would not permit additional legal

 access time because the supervisors did not tell them of this “new rule.”25 Id. at 34.

 Specifically, Defendants Paloranta and Mahoney would not permit Plaintiff any extra time

 even when he had fulfilled his obligation to use all his allowed free time on legal work. Id.

 Although his allegations are less than clear, Plaintiff also states that he was told by

 Defendant Villareal on an unspecified date that, because he was pro se, he would have

 priority to use the jail’s conference room for unspecified reasons (although apparently for

 his legal work), but Plaintiff was never actually permitted to use the conference room when

 any other “professional” needed the room. Id.

        On September 29, 2016,26 Plaintiff was placed in punitive segregation, and

 Defendant Ramirez said that if Plaintiff used all of the time out of his cell not meant for

 cleaning and hygiene for legal research, he would be permitted more time. Id. at 34. From

 September 29 to November 22, 2016, Plaintiff states that he had almost no exercise time

 outside of his cell because he was forced to choose between his two rights, stating that he

 had “definitely less than 5 hours a week [and] closer to 0-3 hours a week” of exercise. Id.

 at 34-35.

        Finally, Plaintiff asserts that, from March 29, 2017, to September 20, 2017,

 Defendants Palmer, Ramirez, and Berglund placed Plaintiff in “de facto segregation” to stop

 him from filing grievances and, therefore, from exhausting his administrative remedies,

        25
           The Court notes the partial contradiction here, in that Plaintiff asserts that he was not
 permitted extra time in July 2016 pursuant to a “new rule” that was not in place until sometime in
 August 2016.
        26
          Plaintiff’s statements here refer to “2017,” but this appears to be a clear misstatement
 given that there is no dispute that Plaintiff was removed from the LCJ to a different facility on
 September 20, 2017.

                                                -49-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 50 of 74




 thereby preventing Plaintiff from accessing the courts. Am. Compl. [#46] at 32.

        In Lewis v. Casey, 518 U.S. at 350-51, the United States Supreme Court held that

 the right of access to the courts was not a right guaranteeing access to a law library or to

 legal assistance, but rather was the right to “the means for ensuring a reasonably adequate

 opportunity to present claimed violations of fundamental constitutional rights to the courts.”

 In other words, the right of access to the courts “guarantees no particular methodology but

 rather the conferral of a capability—the capability of bringing contemplated challenges to

 sentences or conditions of confinement before the courts.” Lewis, 518 U.S. at 356.

        From March 29, 2017, to September 20, 2017, Defendants Palmer, Ramirez, and

 Berglund’s placement of Plaintiff in “de facto segregation” stopped him from filing

 grievances and, therefore, from exhausting his administrative remedies, thereby preventing

 Plaintiff from accessing the courts. Am. Compl. [#46] at 32. However, Plaintiff has

 provided no evidence of any specific injury or impact this “de facto segregation” had on any

 particular lawsuit, which is fatal to his legal assistance claim. See, e.g., Simkins, 406 F.3d

 at 1243-44 (recognizing a sufficient showing of actual injury where prisoner demonstrated

 specific impact on prosecution of a particular case). To raise a claim for denial of access

 to the court, Plaintiff must show that failure to apply the proper standard of care in

 reviewing his grievances and permitting access to legal materials “resulted in ‘actual injury’

 by ‘frustrating,’ or ‘hindering his efforts to pursue a nonfrivolous legal claim.’” Simkins v.

 Bruce, 406 F.3d 1239, 1243 (10th Cir. 2005) (quoting Lewis, 518 U.S. at 351-53 (internal

 brackets omitted)). Conclusory allegations of injury will not suffice. Cosco v. Uphoff, 195

 F.3d 1221, 1224 (10th Cir. 1999).

        The Court has found no case demonstrating that any actions similar to those taken

                                             -50-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 51 of 74




 by these Defendants violated a plaintiff’s clearly established rights. For example, the Court

 has found no case acknowledging a clearly established constitutional right in connection

 with an access-to-the-courts claim regarding (1) an inmate’s right not to have to choose

 between recreation time and legal research time, (2) an inmate’s right to have “extra time”

 approved for legal research if he fully uses his otherwise allotted legal research time, or (3)

 an inmate’s right to have priority use of a jail facility’s conference room. Plaintiff argues that

 many cases demonstrate his clearly established rights in this area, but the Court finds that

 none are specific enough or comparable enough to the facts of this case to apply here.

 Response [#152-1] at 6-8 (citing Johnson-El v. Schoemehl, 878 F.2d 1043, 1053 (8th Cir.

 1989) (stating that one hour twice a week is inadequate time to research most legal

 claims); Cruz v. Hauck, 627 F.2d 710, 720 (5th Cir. 1980) (noting “some reservations”

 about whether 2-3 hours per week is adequate time); Tillery v. Owens, 719 F. Supp. 1256,

 1283 (W.D. Pa. 1984) (requiring a minimum of four hours per week of law library time per

 inmate who wanted it), aff’d, 907 F.2d 458 (3rd Cir. 1990); Ramos v. Lamm, 485 F. Supp.

 122, 166 (D. Colo. 1979) (holding that three hours of library time every four-to-six weeks

 is insufficient), aff’d in part and rev’d in part, 639 F.2d 559 (10th Cir. 1980); Davis v.

 Milwaukee County, 225 F. Supp. 2d 967, 967-77 (E.D. Wisc. 2002) (holding that having no

 legal materials available to detainees is insufficient to meet constitutional requirements).

 Thus, Defendants Saults, Palmer, Ramirez, Berglund, Paloranta, Mahoney, Villareal, and

 Lalicker are entitled to qualified immunity on this claim.

        Accordingly, summary judgment shall enter in favor of Defendants on Claim Four.

                h.     Claim Nine

        Claim Nine concerns “confiscation/destruction of legal papers” and is an

                                               -51-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 52 of 74




 “interference claim.” Response [#152-1] at 8. The Amended Complaint mentions the First,

 Fourth, Fifth, and Fourteenth Amendments and could liberally be read as being asserted

 against multiple Defendants. Am. Compl. [#46] at 65-67. However, Plaintiff here develops

 argument only with respect to the First Amendment and Defendants Paloranta and Wulfert

 and a September 2016 incident. Response [#152-1] at 8-9. The Court therefore finds that

 Plaintiff has abandoned all other aspects of Claim Nine. See Wooten, 377 F.3d at 1145.

        While Plaintiff was in punitive segregation in September 2016, Defendants Paloranta

 and Wulfert searched his possessions and confiscated several folders of legal materials

 which included purportedly exculpatory letters from Plaintiff’s co-defendants in the criminal

 suit pending against them. Id. at 65-66. These items were never returned to him. Id. at

 66. Plaintiff states he was found guilty at trial on July 27, 2017, of two counts of aggravated

 robbery and one count of theft, but he states that the only evidence against him was a

 recorded conversation from one of his co-defendants that could have been explained away

 by the lost letters. Id.

        Defendants argue that this claim is barred by Heck v. Humphrey, 512 U.S. 477

 (1994), which holds that a claim for damages under § 1983 cannot be maintained if

 granting such relief “would necessarily imply the invalidity of [a prisoner’s] conviction or

 sentence” and the prisoner has not demonstrated “that the conviction or sentence has

 already been invalidated.” Heck, 512 U.S. at 487.

        Regarding the first Heck element, whether granting such relief would necessarily

 imply the invalidity of Plaintiff’s conviction or sentence, the Court finds that it does. Plaintiff

 explicitly states that “the only inculpatory evidence against me was [his co-defendant’s]

 recorded conversation with an agent of the police that could have been explained” by the

                                                -52-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 53 of 74




 exculpatory letter his co-defendant wrote, which purportedly “apologized for telling other

 inmates [Plaintiff] was involved and explained it was because he thought if he told a

 different version of the story every time he could never get in trouble for it” and further

 “went into detail about the lies he told during one such conversation that another inmate

 recorded during a police operation,” so that Plaintiff could prove that his co-defendant had

 been lying during the recorded conversation. Am. Compl. [#46] at 65-66. In his Response,

 Plaintiff asserts that his “actual injury” here “is the deprivation of exculpatory letters that are

 essential to a post-conviction proceeding.” Response [#152-1] at 9.

        This case is similar to Harper v. Woodward County Board of County Commissioners,

 No. CIV-11-996-HE, 2016 WL 4487701, at *6 (W.D. Okla. May 17, 2016), where the

 inmate-plaintiff asserted that the prison official-defendant’s disposal of exculpatory

 evidence had deprived him of his right of access to the courts. The plaintiff stated that the

 destruction of evidence prevented him from being able to defend against the criminal

 charges brought against him. Harper, 2016 WL 4487701, at *6. The court held that the

 plaintiff’s claim was barred by Heck because the requested relief “would necessarily imply

 the invalidity of [a prisoner’s] conviction or sentence.” Id.; Heck, 512 U.S. at 487. The

 issue here is the same: Plaintiff argues that he was denied access to the courts because

 exculpatory evidence was destroyed.

        As for the second element of Heck, there is no evidence that Plaintiff’s conviction

 or sentence has already been invalidated. Heck, 512 U.S. at 487. In fact, insofar as the

 Court can discern from the briefs, Plaintiff’s criminal appeal is ongoing. The fact that

 Plaintiff tries to frame this issue as concerning post-conviction proceedings rather than the

 conviction itself is of no moment here. See, e.g., Maynard v. Casebolt, 221 F.3d 1352

                                                -53-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 54 of 74




 (Table), 2000 WL 1005265, at *3 (10th Cir. Jul. 20, 2000) (holding that a prisoner’s claim

 that the defendants conspired to deprive him of records and transcripts necessary to

 appeal his conviction necessarily implies the invalidity of the conviction; “[b]ecause [the

 prisoner’s] conviction has not yet been invalidated, this claim is not cognizable under §

 1983 and was properly dismissed under Heck”). Thus, because both requirements are met

 for Heck to apply, Defendants are entitled to qualified immunity on this claim.

        Accordingly, summary judgment shall enter in favor of Defendants on Claim Nine.

               i.     Claim Ten

        The precise legal basis for Plaintiff’s Claim Ten is unclear, but in the Amended

 Complaint he asserts a “campaign of harassment/retaliation for protected conduct” under

 the United States Constitution. See [#46] at 69. Plaintiff here develops argument only with

 respect to the First Amendment and Defendants Wulfert, Ramirez, Palmer, Gee, and

 Berglund. Response [#152-1] at 10-16. The Court therefore finds that Plaintiff has

 abandoned any other aspects of Claim Ten. See Wooten, 377 F.3d at 1145.

        Plaintiff may prove retaliation by showing the following: “(1) that the plaintiff was

 engaged in constitutionally protected activity; (2) that the defendant’s actions caused the

 plaintiff to suffer an injury that would chill a person of ordinary firmness from continuing to

 engage in that activity; and (3) that the defendant’s adverse action was substantially

 motivated as a response to the plaintiff’s exercise of constitutionally protected conduct.”

 Shero v. City of Grove, Okla., 510 F.3d 1196, 1203 (10th Cir. 2007). In connection with the

 third element, Plaintiff must show that “but for the retaliatory motive, the incidents to which

 he refers, including the disciplinary action, would not have taken place.” Turner v. Falk, 632

 F. App’x 457, 460 (10th Cir. 2015).

                                              -54-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 55 of 74




        In his Response, Plaintiff breaks down this claim into two purported acts of

 retaliation. See [#152-1] at 10-16. First, Plaintiff argues that Defendant Gee impermissibly

 retaliated against him for helping other inmates with their legal work by confiscating

 Plaintiff’s legal work and bringing disciplinary charges against him. Id. at 1012. On March

 2, 2017, Defendant Gee wrote up Plaintiff for having legal notes and documents he was in

 the process of creating for another inmate. Am. Compl. [#46] at 71. Plaintiff states the

 documents were solely originals which he was creating for the other inmate’s civil rights-

 related litigation, but that technically the documents still belonged to Plaintiff and were kept

 in Plaintiff’s folder labeled with a parody of the other inmate’s name. Pl.’s Ex. G [#152-8]

 at 11. The disciplinary report states that Defendant Gee and another jail official were

 searching Plaintiff’s belongings when they “uncovered that he had excess laundry, excess

 books, three pairs of reading glasses, and [another inmate’s] legal paperwork,” which

 violated the Inmate Handbook’s prohibitions on contraband and the transfer of property

 such as legal paperwork. Defs.’ Ex. C [#144-3] at 16. The report further states that Plaintiff

 “is well aware of the rules concerning contraband and transferring property. He will be

 sanctioned.” Id. Plaintiff’s Jail – Inmate Discipline record indicates that Plaintiff was written

 up for (1) making unnecessary noise, (2) profanity/derogatory remarks or gestures, (3)

 having or attempting to obtain contraband, and (4) buying, selling, or transfer of property.

 Defs.’ Ex. H [#144-8] at 4-5. Plaintiff states he was put in segregation as a result of the

 legal work he was creating for the other inmate. Am. Compl. [#46] at 71.

        Plaintiff asserts that he has a constitutional right to help other inmates with their legal

 work. Response [#152-1] at 10-12. This is incorrect. “A retaliation claim does not arise

 . . . when the underlying activity is the plaintiff’s legal assistance to other inmates, because

                                               -55-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 56 of 74




 a prisoner ‘does not have a protected interest in providing legal representation to other

 inmates.’” Baughman v. Saffle, 24 F. App’x 845, 849 (10th Cir. 2001) (quoting Smith v.

 Maschner, 899 F.2d 940, 947 (10th Cir. 1990)). “As Baughman [v. Saffle] makes clear,

 because helping other inmates is not a constitutionally-protected activity, a prison officer

 can permissibly take adverse actions against the inmate because of such conduct.”

 Peoples v. Baker, No. 17-cv-00776-MSK-NYW, 2019 WL 1200834, at *6 (D. Colo. Mar. 13,

 2019); see also Shepard v. Rangel, No. 12-cv-01108-RM-KLM, 2014 WL 7366662, at *20

 (D. Colo. Dec. 24, 2014) (“However Plaintiff attempts to spin this argument, the facts pled

 in Plaintiff's Amended Complaint indicate that this ‘association’ took the form of legal

 assistance. Even if the alleged retaliation arose from Plaintiff’s association, the Court

 declines to find that a retaliation claim is viable when the underlying activity is an inmate’s

 legal assistance to other inmates.”). In a case similar to this one, the Tenth Circuit Court

 of Appeals held: “While [the plaintiff’s] complaint suggests that he was placed in

 segregation in retaliation for his advocacy efforts on behalf of other inmates, this Court has

 made clear that an inmate does not have a protected interest in providing legal

 representation to other inmates.” Peterson v. Shanks, 149 F.3d 1140, 1144 (10th Cir.

 1998).27

        Plaintiff provides a list of cases, almost all out-of-circuit, which he contends shows



        27
            There may be some very limited exceptions to this rule, none of which have been argued
 here or appear to be supported by the evidence. See Smith, 899 F.2d at 950 (requiring a showing
 that “other inmates were deprived of access to the courts, or unduly hindered in the pursuit of their
 own legal remedies”). Plaintiff does say that the inmate he was helping, though “not illiterate,” was
 “almost completely ignorant of the law” and had been denied use of the jail’s law kiosk, but this
 alone is a far cry from being totally deprived of access to the courts or being unduly hindered in the
 pursuit of his legal remedies. Am. Compl. [#46] at 72-73.

                                                 -56-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 57 of 74




 that the right to help other inmates with their legal work is a clearly established right.

 Response [#152-]1 at 11.       Even if he is correct (about which the Court makes no

 comment), the law of the Tenth Circuit is binding on this Court’s decisions and must be

 followed rather than any persuasive authority from any other circuit. The only Tenth Circuit

 case Plaintiff cites is Frazier v. Dubois, 922 F.2d at 561-62, which held that an inmate may

 not be transferred between prison facilities based solely on retaliation for the exercise of

 his First Amendment rights. That case, alone, does not demonstrate that Plaintiff’s

 retaliation claim based on helping another inmate is a constitutionally protected right.

 Therefore, Defendant Gee is entitled to qualified immunity.

        The Court next turns to the purportedly retaliatory act(s) asserted by Plaintiff in

 connection with Defendants Wulfert, Ramirez, Palmer, and Berglund. Response [#152-1]

 at 10-16. This claim stems from events originating in late March 2017, a few weeks after

 the events described in connection with Defendant Gee. See id. at 12. On March 18,

 2017, Plaintiff wrote an inmate kite “offering to help inmates with basic legal

 issues/research.” Am. Compl. [#46] at 72. On March 22, 2017, he received a response

 from a non-party jail official telling him that “being a jailhouse lawyer” was not in his “best

 interest.” Id. at 73. On March 29, 2017, Plaintiff received two responses to his step one

 grievances concerning LCJ’s Ad Seg, Red Tag, and punitive segregation policies. Id. The

 responses were written by Defendant Ramirez, which Plaintiff characterizes as

 “extraordinary” because he was typically the responder for step four grievances. Id.;

 Response [#152-]1 at 12. Very shortly afterward on the same day, Plaintiff was transferred

 to the WCB housing pod area “that has been used for segregation almost exclusively since

 the housing area has been open.” Am. Compl. [#46] at 73. At the time of his transfer to

                                              -57-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 58 of 74




 WCB, Plaintiff was the only inmate in that housing pod, although that lasted for only about

 a week. Pl.’s Ex. B [#152-3] at 11; Pl.’s Ex. G [#152-8] at 5. However, Mr. Williams was

 located in WCA, a separate pod in the same housing area, from which he could be seen

 and heard by Plaintiff, despite the physical barriers between pods, and Mr. Williams “again

 exhibited the same types of behaviors toward” Plaintiff. Id. at 73-74; Response [#152-1]

 at 12; Pl.’s Ex. G [#152-8] at 3. Plaintiff believes this violated the keep separate order that

 was in place. Am. Compl. [#46] at 74. However, despite the fact that Plaintiff could see

 and hear inmates in this adjoining pod, he complains that his placement in WCB was

 intended to make him “the most segregated isolated inmate in LCJ” because he was the

 only inmate in WCB at the time. Response [#152-1] at 13; Pl.’s Ex. B [#152-3] at 11.28

        Although the Court liberally construes Plaintiff’s Response as continuing to assert

 this claim against Defendants Wulfert, Palmer, Berglund, and Ramirez, the evidence

 provided demonstrates that only Defendant Ramirez and/or Defendant Palmer took any

 action, retaliatory or not, with respect to this aspect of Plaintiff’s claim. See [#152-1] at 12-

 16. In his Response, Plaintiff makes only the following statements about Defendants

 Wulfert and Berglund. First, without citation to evidence, Plaintiff states: “Defendant Wulfert

 say[s] the plaintiff was placed there [in WCB] for giving legal advice.” Id. at 15. Second,

 Plaintiff states: “Defendant Berglund told [a fellow inmate] that he could not be placed in

 WCB because it was used as special housing to segregate inmates.” Id. (citing Pl.’s Ex.

 M2 [#152-14]). Neither of these statements show that either of these Defendants made the

 decision to place Plaintiff in WCB or otherwise took purportedly retaliatory actions against


        28
          Plaintiff also cites to his Exhibit O [#152-16] here, but this document, which involves an
 October 1, 2015 incident, appears to have nothing to do with the events underlying this claim.

                                                -58-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 59 of 74




 him. Therefore, Defendants Wulfert and Berglund are entitled to qualified immunity on this

 claim.

          The evidence regarding Defendants Ramirez and Palmer is somewhat intertwined,

 thus the Court addresses it collectively. In his Response, Plaintiff does not direct the

 Court’s attention to evidence that Defendant Palmer took the purportedly retaliatory action.

 In fact, Plaintiff’s only mention of Defendant Palmer is an unsupported statement that “[t]he

 reason Defendant Palmer says the defendant [sic] was put into WCB is a recitation of why

 an inmate would be put in administrative segregation.” [#152-1] at 14. However, in a

 statement provided during discovery, Defendant Ramirez states: “[Defendant] Palmer

 directed me to have Plaintiff Janny moved to the West Charlie area.” Pl.’s Ex. B [#152-3]

 at 34. In connection with this incident, Defendant Palmer states, without saying that he

 made the decision: “Inmate Janny had a history of being quite disruptive in the facility. To

 reduce disruption of the facility while still allowing inmate Janny the ability to attend

 programming, inmate Janny was moved into a pod with a small population.” Id. at 33.

 Defendant Ramirez further states:

          I understood this move to be predicated on Plaintiff Janny was filing [sic]
          multiple grievances that were keeping staff from supervising the area
          appropriately and he was abusing the grievance procedure. Plaintiff Janny
          was convincing other inmates in the areas that he was housed to file
          unsubstantiated grievances which were intended to overburden the staff
          when the multiple inmates would argue with staff. Plaintiff Janny was
          creating an environment that was not a safe work environment, [and] inmates
          in the area were becoming confrontational.

          Plaintiff Janny was grieving that he was not getting enough time with the pro-
          se computer, in the areas he was housed, to work on his criminal case and
          making references that his access to the courts was being blocked because
          of his limited access. Due to the large number of inmates in the areas where
          he was housed and competing with these inmates for the limited resources
          in the area, Plaintiff Janny was moved to a smaller housing area, in order to

                                              -59-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 60 of 74




        facilitate more time for Plaintiff Janny to work on the pro-se computer without
        impeding his court access.

 Id. at 34.

        In his Response, Plaintiff states the following about Defendant Ramirez: (1) “On

 3/29/17 the plaintiff received two step one grievance responses from Defendant Ramirez,

 a step four grievance responder which in itself is extraordinary, [and] within a half hour the

 plaintiff was transferred to WCB.” Response [#152-1] at 12 (without citation to evidence).

 (2) Defendant Ramirez “documented in jail reports the placement was not for filing

 grievances but swore under oath in his interrogatories [that] the plaintiff’s placement in

 WCB was for filing grievances.” Id. at 13 (without citation to evidence but apparently

 referring to Plaintiff’s Exhibit B [#152-3] at 34, cited in relevant part above). (3) “Defendant

 Ramirez admits [that Plaintiff] was placed in WCB because of the plaintiff filing grievances

 (in his interrogatory response not the jail behavior reports where he denies the same).”

 Response [#152-1] at 15 (again, without citation to evidence but apparently referring to

 Plaintiff’s Exhibit B [#152-3] at 34, cited in relevant part above). It is unclear which “jail

 behavior reports” Plaintiff is referring to here, but he may be referring to a report dated

 March 31, 2017, in which Defendant Ramirez stated:

        Inmate Mark Janny will be housed in the West Charlie Bravo pod on general
        population/rotational lockdown status. Inmate Janny will remain on general
        population status with full access to programs, commissary and other
        privileges afforded to general population inmates. I spoke with inmate Janny
        and informed him of his housing area and Inmate Janny was concerned that
        he was placed on Administrative Segregation status for his current sanction.
        I informed him that he has not been placed on administrative segregation and
        he will be housed in a general population housing area, currently West
        Charlie Bravo, as long as he is behavioral appropriate.

 Defs.’ Ex. C [#144-3] at 23.


                                              -60-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 61 of 74




        Regarding the second element of a retaliation claim, the Court notes that simply

 being transferred to a less desirable housing unit, without more, is insufficient to

 demonstrate an “adverse action.” See, e.g., Hunnicutt v. DeSantiago, __ F. Supp. 3d __,

 __, No. CIV 18-0889 JB/JFR, at *8 (D.N.M. Sept. 26, 2019). However, for purposes of this

 discussion, the Court assumes, without so holding, that the specific circumstances

 presented, including transfer to a housing unit that was typically used for administrative

 segregation, being the only inmate in that housing unit for a week, and being subjected to

 Mr. Williams’s taunts from the adjoining housing pod, do constitute adverse actions

 sufficient to meet the second element of a retaliation claim.

        Turning to the third element, Plaintiff must show that his filing of grievances was the

 “but-for” cause of his placement in WCB. See Turner, 632 F. App’x at 460. Defendants

 argue that Plaintiff has failed to produce evidence that, “but for the retaliatory motive,”

 Plaintiff would not have been moved to WCB. See id. At the outset, the Court notes that

 the evidence recited above is circumstantial regarding whether Defendant Ramirez made

 the decision to place Plaintiff in WCB; the only direct evidence, from Defendant Ramirez,

 is that Defendant Palmer made the decision.

        The Court agrees with Plaintiff to the extent that there is an issue of fact regarding

 whether Plaintiff’s filing of grievances played a role in his transfer to WCB. Indeed,

 Defendant Ramirez explicitly admits that the filings were part of the reason the transfer was

 made: “I understood this move to be predicated on Plaintiff Janny was filing [sic] multiple

 grievances . . . .” Pl.’s Ex. B [#152-3] at 34. Further, generally, the LCJ policy to keep an

 inmate from abusing the grievance process is simply to limit him to one grievance per 30

 days for up to 60 days if, after a written warning, the inmate continues to abuse the

                                             -61-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 62 of 74




 grievance process. Response [#152] at 17; Reply [#155] at 12.

        However, even if Plaintiff’s filing of grievances was part of the reason for his move

 to WCB, Defendants have provided unrebutted evidence that this was not the “but for”

 reason that Plaintiff was moved to a different housing unit. Plaintiff must provide some

 evidence that creates a genuine issue of material fact by undermining or otherwise bringing

 into doubt Defendants’ alternative justifications. See, e.g., Mata v. Douglas, No. 2:15-cv-

 00575, 2018 WL 4688347, at *8-9 (D. Utah Sept. 28, 2018) (discussing the plaintiff’s failure

 to provide evidence undermining the defendants’ non-retaliatory justifications for a search

 of the plaintiff’s cell and the issuance of a drug charge: “[t]he search was routine, his cell

 was randomly chosen, and a suspicious substance was found”). Without such evidence,

 Plaintiff’s belief that his transfer to WCB was retaliatory becomes “conjectural and

 conclusory” and is insufficient “to create a genuine issue of fact concerning [a] First

 Amendment retaliation claim.” Strope v. Cummings, 381 F. App’x 878, 883 (10th Cir.

 2010); Banks v. Katzenmeyer, 645 F. App’x 770, 774 (10th Cir. 2016).

        Defendants provide three alternative justifications for moving Plaintiff to WCB. First,

 Defendant Ramirez states: “I understood this move to be predicated on Plaintiff Janny was

 filing [sic] multiple grievances that were keeping staff from supervising the area

 appropriately and he was abusing the grievance procedure.” Pl.’s Ex. B [#152-3] at 34.

 Abuse of the grievance process alone is a permissible non-retaliatory reason for taking

 adverse action against an inmate. For example, in Ayers v. Uphoff, 1 F. App’x 851, 855

 (10th Cir. 2001), an inmate-plaintiff asserted that the prison official-defendants violated his

 First Amendment rights by retaliating against him for filing prisoner grievances. The Tenth

 Circuit noted that “the record reveals that, despite numerous warnings from prison officials,

                                              -62-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 63 of 74




 plaintiff continually abused the prison’s grievance procedures by filing multiple and

 overlapping grievances and by making excessive demands on the prison’s staff.” Ayers,

 1 F. App’x at 856. The Tenth Circuit held: “Given this unopposed evidence, we believe that

 the limitations placed on plaintiff’s use of the prison’s grievance procedures were justified

 and reasonable under the circumstances and did not amount to a violation of plaintiff’s First

 Amendment rights.” Id. Here, the record is not clear on the precise number of grievances

 filed by Plaintiff up to this point, i.e., late March 2017. However, it is clear that Plaintiff

 submitted roughly 200-300 grievances and appeals between February 8, 2016, and

 September 20, 2017, the span of time he spent at LCJ, a substantial number of which had

 been filed by late March 2017. Depo. of Pl. [#144-2] at 141-43. Plaintiff does not direct the

 Court’s attention to evidence undermining this justification for Defendants’ action.

        Second, Defendant Ramirez states that “Plaintiff Janny was convincing other

 inmates in the areas that he was housed to file unsubstantiated grievances which were

 intended to overburden the staff when the multiple inmates would argue with staff.” Pl.’s

 Ex. B [#152-3] at 34. He further states: “Plaintiff Janny was creating an environment that

 was not a safe work environment, [and] inmates in the area were becoming

 confrontational.” Id. Plaintiff does not direct the Court’s attention to evidence undermining

 this justification for Defendants’ action either. See, e.g., Evans v. Schnurr, No. 18-3193-

 JWB, 2020 WL 1547818, at *5-6 (D. Kan. Apr. 1, 2020) (holding that the “but-for” element

 was not met where the defendant provided unrebutted evidence that the plaintiff was

 moved to different housing because he was “a security risk to the female staff working” in

 his original housing area).

        Third, Defendants state that the move was predicated, at least in part, “in order to

                                              -63-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 64 of 74




 facilitate more time for Plaintiff Janny to work on the pro-se computer without impeding his

 court access,” in response to Plaintiff’s grievances on this issue. Pl.’s Ex. B [#152-3] at 34.

 Again, Plaintiff does not direct the Court’s attention to evidence undermining this

 justification for Defendants’ action. See, e.g., Ellis v. Bryant, No. CIV-18-1092-D, 2019 WL

 5460697, *6-7 (W.D. Okla. Oct. 7, 2019) (holding that the “but-for” element was not met

 where the defendant provided unrebutted evidence that the purportedly retaliatory act of

 confiscating plaintiff’s property was at least in partial response to resolving a bedbug

 infestation issue raised by the plaintiff himself to prison officials).

        In short, Plaintiff must explain why the complained-of acts “were not ordinary,

 legitimate prison practices,” Reed v. Heimgartner, 579 F. App’x 624, 627 (10th Cir. 2014),

 and “evidence of temporal proximity is insufficient to establish a retaliatory motive when

 independent evidence demonstrates a non-retaliatory motive.” Smith v. Abalos, No. 16-cv-

 00188-CMA-NRN, 2019 WL 926919, at *4-5 (D. Colo. Feb. 26, 2019) (citing Dawson v.

 Audet, 636 F. App’x 753, 758 (10th Cir. 2016)). In fact, this case is similar to Ortiz v.

 Torgensen, No. 2:17-CV-328 TC, 2019 WL 1376837, at *9-10 (D. Utah Mar. 27, 2019),

 where the court stated:

        Plaintiff did argue time correlation and he has produced undisputed facts that
        Defendants . . . stated that his propensity to file grievances was a reason for
        moving him. Still, Defendants’ explanations for their actions carry the day.
        Plaintiff has not shown that strictly “but for” a retaliatory motive Defendants
        would not have moved him to more restrictive housing with its consequent
        loss of privileges and property confiscation. He may even have shown that
        retaliation for filing grievances played a role in moving Plaintiff to more
        restrictive housing but he failed to show that such retaliation was the decisive
        factor.

  (internal quotation marks omitted) (citing Banks, 645 F. App’x at 772; Strope, 382 F. App’x

 at 710). As a result, the Court finds that the third element of a retaliation claim is not met,

                                               -64-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 65 of 74




 and Defendant Ramirez and Defendant Palmer are entitled to qualified immunity.29 See

 McBeth v. Himes, 598 F.3d 708, 719 (10th Cir. 2010) (“If there is a finding that retaliation

 was not the but-for cause of the adverse action, the claim fails for lack of causal connection

 . . . despite proof of some retaliatory animus in the official’s mind.”) (alterations and

 quotation marks removed).

        Accordingly, summary judgment shall enter in favor of Defendants on Claim Ten.

                        j.      Claim Twelve

        The precise legal basis for Plaintiff’s Claim Twelve is unclear, but, in the Amended

 Complaint [#46], Plaintiff generally points to “retaliation, harassment, false imprisonment,

 malicious prosecution, procedural due process violation, and frustrated/hindered legal

 claims.” See Am. Compl. [#46] at 100. While Defendants move for entry of summary

 judgment in their favor on this claim in full, Plaintiff’s Response develops argument solely

 with respect to First Amendment retaliation and Defendants Ramirez and Smoyer. See

 [#152-1] at 16-18. Thus, the Court finds that Plaintiff has abandoned all other aspects of

 Claim Twelve. See Wooten, 377 F.3d at 1145.

        On or close to November 14, 2016, Defendant Ramirez and other jail officials told

 Plaintiff that he “was able to use anything [he] could access” on the new pro se computer

 because it would only allow access to what inmates were permitted to access. Pl.’s Ex. G

 [#152-8] at 7. On August 18, 2017, several jail officials searched Plaintiff’s cell for his flash



         29
             In addition, the Court notes that, while Plaintiff has a clearly established right not to be
 subjected to retaliation solely because of his use of the grievance system, the Court has found no
 case showing a clearly established right when taking into account the unrebutted facts underlying
 this claim and taking all other facts in a light most favorable to Plaintiff. Thus, Defendants are
 entitled to qualified immunity on the clearly established prong of the analysis as well.

                                                  -65-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 66 of 74




 drive on which he had been saving pictures he had taken with this jail computer. Am.

 Compl. [#46] at 100. Two deputies not named in this lawsuit confiscated the flash drive,

 which also included some of Plaintiff’s legal documents. Pl.’s Ex. G [#152-8] at 9.

        On August 30, 2017, Plaintiff purportedly “used the jail’s legal mail system to mail

 the complaint in this case to get [his] flash drive back.” Pl.’s Ex. G [#152-8] at 9. On

 August 31, 2017, Defendant Ramirez met with Plaintiff, telling him he would have the flash

 drive inspected, destroy any files that Plaintiff was not permitted to have, print anything else

 Plaintiff needed printed off of it, allow him to send the flash drive home, and allow Plaintiff

 to obtain a second, different flash drive for his future work. Am. Compl. [#46] at 103-04.

 Defendant Ramirez also told Plaintiff that he would be receiving a ten-day sanction for

 abusing the pro se inmate computer on August 18, 2017, despite the fact that LCJ’s

 disciplinary procedures “ do not allow for rule violations to be brought outside of 7 business

 day(s) after the incident,” according to Plaintiff. Pl.’s Ex. G [#152-8] at 9.

        On September 5, 2017, Plaintiff spoke with Defendant Smoyer about the charges

 brought against him, including the procedural seven-business-days issue. Id. at 10.

 Defendant Smoyer immediately went to a computer to follow-up on Plaintiff’s complaint,

 and the next day when Plaintiff had his hearing, the dates on the disciplinary report had

 been changed. Id. In support of this statement, Plaintiff points to copies of the Jail Incident

 - Hearing Report for Incident Number 170003055 as evidence that the reports were

 falsified. Am. Compl. [#152] at 22. A copy printed on August 31, 2017, lists the Incident

 Date/Time as August 18, 2017. See Pl.’s Ex. R [#152-19] at 1. On a copy printed

 September 6, 2017, the Incident Date/Time was amended to August 31, 2017. Id. at 2.

 Defendants admit that the dates are different but “deny any inference that they were

                                              -66-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 67 of 74




 intentionally altered for any unlawful purpose.” Reply [#155] at 13. Plaintiff was found

 guilty at the disciplinary hearing and, in total, was not permitted to leave his housing pod

 for seventeen days. Am. Compl. [#46] at 104-05.

        “Prison officials may not retaliate against or harass an inmate because of the

 inmate’s exercise of his right of access to the courts.” Smith, 899 F.2d at 947 (describing

 a prison official’s retaliation after inmate had filed grievances against the prison official).

 “It is well established that an act in retaliation for the exercise of a constitutionally protected

 right is actionable under . . . Section 1983 even if the act, when taken for a different reason,

 would have been proper.” Id. at 948. However, the plaintiff must show “specific facts

 showing retaliation because of the exercise of the prisoner’s constitutional rights.”

 Peterson, 149 F.3d at 1144 (internal quotation marks omitted) (emphasis in original).

        Plaintiff asserts that “[c]onspiratorial planned disciplinary actions violate the 1st

 Amendment and are clearly established violations.” Response [#152-1] at 18 (citing

 Milhouse v. Carson, 652 F.2d 371, 373 (3d Cir. 1981) (“We read appellant’s complaint as

 alleging that he was subjected to a conspiratorially planned series of disciplinary actions

 as retaliation for initiating a civil rights suit against prison officials. Such allegations, if

 proven at trial, would establish an infringement of [appellant’s] first amendment right of

 access to the courts.”); Hart v. Hairston, 343 F.3d 762, 764 (5th Cir. 2003) (“The law of this

 circuit is clearly established . . . that a prison official may not retaliate against . . . an inmate

 . . . for complaining to a supervisor about a guard’s misconduct. [The plaintiff] established

 a ‘chronology of events’ showing retaliatory motive on the part of defendant . . . , as the

 disciplinary charge filed by [defendant] was accompanied by [the plaintiff’s] ‘letter of

 resolution’ in which he accused [defendant] of misconduct and lying.”).

                                                 -67-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 68 of 74




        First, the Court notes that there is no evidence of any conspiracy between

 Defendants Ramirez and Smoyer regarding any action, beyond Plaintiff’s speculative

 statement, which is clearly insufficient.      See Bones, 366 F.3d at 875 (stating that

 conclusory statements based merely on conjecture, speculation, or subjective belief are not

 competent summary judgment evidence).               Second, even if Defendant Smoyer

 impermissibly changed the date on the disciplinary report, there is no direct or even

 circumstantial evidence that he knew that Plaintiff was planning to file or had actually filed

 his lawsuit the day before. See, e.g., Pfeil v. Lampert, 11 F. Supp. 3d 1099, 1118-19 (D.

 Wyo. 2014) (“Moreover, [the prison official] was unaware of any lawsuit filed by Plaintiff at

 the time he was placed in his job [, i.e., the asserted adverse action]. There simply is no

 evidence to support that Plaintiff was retaliated in his job placement as a result of this

 lawsuit.” (internal citation omitted)). Without such evidence, the Court cannot find that

 Defendant Smoyer’s actions were taken in response to the filing of the lawsuit. See

 Friedman v. Kennard, 248 F. App’x 918, 922 (10th Cir. 2007) (“Standing alone and without

 supporting factual allegations, temporal proximity between an alleged exercise of one’s

 right of access to the courts and some form of jailhouse discipline does not constitute

 sufficient circumstantial proof of retaliatory motive to state a claim.”).

        Thus, the Court turns to the claim as it concerns Defendant Ramirez. Regarding the

 first element, i.e., whether the plaintiff was engaged in constitutionally protected activity,

 the answer is clearly yes, because filing a lawsuit is a constitutionally protected activity.

 Van Deelen v. Johnson, 497 F.3d 1151, 1156 (10th Cir. 2007); see also Handy v. Douglas,

 No. 14-cv-01930-WYD-MEH, 2016 WL 11383923, at *8 (D. Colo. Jan. 5, 2016) (holding

 that a demonstrated intent to file is also sufficient to meet this element).

                                              -68-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 69 of 74




        Regarding the second element, Plaintiff must show that Defendant Ramirez’s actions

 would chill an ordinary person from continuing to file lawsuits. Shero, 510 F.3d at 1203.

 “[A]lthough certainly not dispositive, persistence in speech is some evidence that the

 defendant’s actions would not prevent such speech.” Washington v. Martinez, No. 19-cv-

 00221-MEH, 2020 WL 209863, at *6 (D. Colo. Jan. 14, 2020) (citing Smith v. Plati, 258

 F.3d 1167, 1177 (10th Cir. 2001) (“[The plaintiff’s] persistence in maintaining his website

 offers some evidence that [the defendant’s] actions did not prevent such private speech.”);

 How v. City of Baxter, 217 F. App’x 787, 798 (10th Cir. 2007) (holding that the defendant

 was entitled to qualified immunity on the plaintiff’s First Amendment retaliation claim, in

 part, because the plaintiff “continued to exercise his First Amendment rights thereafter . .

 . .”)). There is ample evidence that Plaintiff heavily grieved and litigated various issues and

 lawsuits throughout his time at LCJ. However, the purportedly retaliatory action here

 occurred on August 31, 2017, and Plaintiff was transferred from LCJ on September 20,

 2017. The parties have not directed the Court’s attention to any lawsuits, or even any

 grievances, that were filed by Plaintiff between August 31, 2017, and September 20, 2017,

 although there is some evidence that Plaintiff spent significant time using the legal kiosk

 on September 6, 14, and 15. Defs.’ Ex. C [#144-3] at 43-44. However, in the absence of

 any other evidence on this point, the Court finds that this, standing alone, provides no more

 than a scintilla of evidence to support the conclusion that the disciplinary action taken

 against Plaintiff would not dissuade a person of ordinary firmness from continuing to

 engage in the protected conduct of filing lawsuits. See, e.g., Penrod v. Zavaras, 94 F.3d

 1399, 1404 (10th Cir. 1996) (finding retaliation when prison officials transferred the inmate

 to administrative segregation and threatened him with further retaliation if he continued

                                              -69-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 70 of 74




 complaining).

        Along with the uncontested disciplinary action resulting in Plaintiff’s segregation,

 Defendant Ramirez also told Plaintiff that “any file the jail does not want [Plaintiff] to have

 will be destroyed” and that Plaintiff would “not be present during this screening and

 tampering nor [would] any lawyer of [Plaintiff’s].” Am. Compl. [#46] at 102-03. “Retaliation

 for exercising that right that includes the destruction of legal papers and being wrongfully

 placed in segregation would ‘chill’ a person of ordinary firmness from continuing to file

 lawsuits.” Wilson v. Johnson, No. 19-cv-02279-CMA-NRN, 2020 WL 1875148, at *9 (D.

 Colo. Apr. 15, 2020) (citing Banks v. Katzenmeyer, 645 F. App’x 770, 773 (10th Cir. 2016)

 (“The allegation of multiple ‘fabricated’ write-ups within a short period of time presents a

 sufficient allegation of injury to satisfy the ‘chill’ test.”). Thus, the Court finds that the

 second element of a retaliation claim is met.

        The third element requires evidence showing that Defendant Ramirez’s adverse

 action was substantially motivated as a response to Plaintiff’s exercise of constitutionally

 protected conduct. Shero, 510 F.3d at 1203. Plaintiff must show that “but for the retaliatory

 motive, the incidents to which he refers, including the disciplinary action, would not have

 taken place.” Turner, 632 F. App’x at 460.

        Here, the evidence is that Plaintiff’s flash drive with all his legal materials on it,

 including a draft copy of his complaint for this lawsuit, was confiscated on August 18, 2017.

 Am. Compl. [#46] at 100. He was told by the two non-party jail officials who confiscated

 it that he was “not in any kind of disciplinary trouble” and that he “had done nothing wrong.”

 Id. Partially as an attempt to get his flash drive back, Plaintiff mailed his complaint in this

 lawsuit on August 30, 2017. Id. at 102. Plaintiff states that, during his August 31, 2017

                                              -70-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 71 of 74




 conversation with Defendant Ramirez, “[m]ost of the things he told me addressed what I

 had alleged (facts helping my case such as no disciplinary action being taken) or asked for

 in the complaint I had submitted the previous night.” Id. at 103. Plaintiff then states that

 Defendant Ramirez “smirked and told me he would answer none of my questions and if I

 wanted anything to get it through litigation.” Id. Thus, there is some evidence, when seen

 in a light most favorable to Plaintiff as the nonmovant, that Defendant Ramirez knew that

 Plaintiff had filed a lawsuit and what the substance of that lawsuit concerned.

         Further, the evidence shows, during that same meeting, Defendant Ramirez told

 Plaintiff that he would be written up and given a sanction, despite the fact that Plaintiff had

 been told (albeit by two other jail officials) two weeks earlier that he would not be

 sanctioned because he had done nothing wrong, and despite the fact that, under the jail’s

 own policy, the time had expired to take disciplinary action against Plaintiff: the flash drive

 was confiscated on August 18, 2017, and seven business days later was August 29,

 2017.30 Am. Compl. [#46] at 100; Defs.’ Ex. D, Policy Manual [#144-4] at 23 (stating that

 the Disciplinary Hearing Board “resolve[s] cases of major and serious rule violations, and

 . . . hear[s] inmates’ appeals of minor violation hearing decisions”), 24 (“The hearing must



         30
             There appears to be an issue of fact here not adequately addressed by the parties as to
 when, under the Policy Manual, the seven-day limitation to bring disciplinary action against Plaintiff
 began. On the one hand, when taken in a light most favorable to Plaintiff as the Court must, the
 clock began to run the day that the flash drive was confiscated, August 18, 2017. On the other
 hand, it seems clear that having the flash drive alone was not against the rules, and so the clock
 may have begun running on the unidentified date when the flash drive was reviewed by jail officials
 and any purported violation in its contents was discovered, which may have been much later. In
 fact, there is at least a scintilla of evidence that the flash drive had not yet been reviewed at the time
 of the meeting between Defendant Ramirez and Plaintiff at about 2:00 p.m. on August 31, 2017.
 See Am. Compl. [#46] at 102-03 (stating that Defendant Ramirez told Plaintiff that “he will have my
 flash drive inspected and that any file the jail does not want me to have will be destroyed” and that
 Plaintiff “will not be present during this screening” (emphases added)).

                                                   -71-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 72 of 74




 be scheduled as soon as practicable but no later than 7 days, excluding weekends and

 county holidays, after the alleged violation. If the hearing is postponed or continued for a

 reasonable period and for good cause, it must be documented in writing.”). In other words,

 given that the time to bring disciplinary action against Plaintiff regarding the flash drive had

 apparently expired, a reasonable jury could find that the only reason Plaintiff was

 disciplined was because of the exercise of his constitutional right of access to the courts.31

        In addition, as noted above, a temporal proximity between a plaintiff’s protected

 action and a jail official’s disciplinary action is, standing alone, insufficient to meet this

 element, but a temporal proximity must usually be present in conjunction with the other

 evidence, especially when the claim is based on circumstantial evidence of retaliation. See

 Friedman, 248 F. App’x at 922. Here, however, that is easily met, given that Plaintiff’s

 asserted action took place on August 30 and the asserted retaliatory action took place on

 August 31. See, e.g., Gee, 627 F.3d at 1189 (holding that the “but for” requirement was

 satisfied where the inmate’s complaint alleged that the defendants were aware of his

 protected activity, that the inmate complained of their actions, and the retaliatory action was

 in close temporal proximity to the protected activity).

        Thus, in short, the Court finds that Plaintiff has done more than assert his “personal

 belief that he is a victim of retaliation.” Jones v. Greninger, 188 F.3d 322, 325 (5th Cir.

 1999). The evidence, when seen in a light most favorable to Plaintiff as the nonmovant,

 shows that Defendant Ramirez knew that Plaintiff had filed a lawsuit against the jail and

 then took disciplinary action against him based on an “expired” violation of jail rules.


        31
           The Court notes that there appears to be no evidence that written notice of continuance
 of the hearing was ever provided to Plaintiff.

                                               -72-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 73 of 74




        Finally, the Court finds that Plaintiff’s rights here were clearly established. “The

 constitutional right to be free from retaliation for the exercise of first amendment rights [is]

 clearly established. It is well settled that prisoners cannot be retaliated against when they

 exercise their First Amendment rights.” Allen v. Avance, 491 F. App’x 1, 6-7 (10th Cir.

 2012) (citing Smith, 899 F.2d at 947-48; Gee, 627 F.3d at 1189 (“It is well-settled that

 prison officials may not retaliate against or harass an inmate because of the inmate’s

 exercise of his right of access to the courts.”); Fogle v. Pierson, 435 F.3d 1252, 1264 (10th

 Cir. 2006) (“[I]f in fact DOC officials retaliated against [the plaintiff] based on his filing

 administrative grievances, they may be liable for a violation of his constitutional rights.”);

 Peterson, 149 F.3d at 1144 (“We have held that prison officials may not retaliate against

 or harass an inmate because of the inmate’s exercise of his constitutional rights.”); Penrod,

 94 F.3d at 1404-05 (“[I]t is well established that prison officials . . . may not harass or

 retaliate against an inmate for exercising his right . . . to petition the Government for

 redress of . . . grievances.”)).

        Accordingly, summary judgment is entered in favor of Defendants on Claim Twelve

 except for Defendant Ramirez. The Motion [#144] is denied with respect to Claim Twelve

 to the extent it is asserted against Defendant Ramirez.

                                        IV. Conclusion

        For the foregoing reasons,

        IT IS HEREBY ORDERED that the Motion [#144] is DENIED in part and GRANTED

 in part. The Motion is denied with respect to Claim Twelve to the extent it is asserted

 against Defendant Ramirez in his individual capacity for monetary damages. The Motion



                                              -73-
Case 1:17-cv-02194-KLM Document 158 Filed 05/29/20 USDC Colorado Page 74 of 74




 is granted to the extent that the following claims are dismissed without prejudice: (1) all

 claims to the extent they seek declaratory relief, (2) all claims to the extent they seek

 injunctive relief, (3) all claims asserted against Defendant Smith in his official capacity, and

 (4) all claims asserted under state law. The Motion is further granted to the extent that the

 following claims are dismissed with prejudice: (1) all claims asserted against the Doe

 Defendants, (2) all claims asserted against Defendant Smith in his individual capacity, and

 (3) all claims asserted against the Municipality of Larimer County. The Motion is further

 granted to the extent that summary judgment shall enter in favor of Defendants on all other

 claims not previously mentioned in this paragraph.



        Dated: May 29, 2020




                                              -74-
